9 West Watkins Mill Road/BioVeris Corporation - Page 1

 

LEASE AGREEMENT

THIS LEASE AGREEMENT is made as of this 28 day of September, 2006, between
ARE-MARYLAND NO. 23, LLC, a Delaware limited liability company (“Landlord”), and
BIOVERIS CORPORATION, a Delaware corporation (“Tenant”).

BASIC LEASE PROVISIONS

Address:

9 West Watkins Mill Road, Gaithersburg, Maryland 20878-4021

Premises:

That portion of the Project, containing approximately 22,306 rentable square
feet on the second (2nd) floor of the Building, as determined by Landlord, as
shown on Exhibit A. Gaudreau, Inc., Landlord’s architect, has measured the area
of the Premises pursuant to the 1996 Standard Method of Measuring Floor Area in
Office Buildings as adopted by the Building Owners and Managers Association
(ANSI/BOMA Z65.1-1996) (“BOMA Standards”).

Project:

The real property on which the building (the “Building”) in which the Premises
are located, together with all improvements thereon and appurtenances thereto as
described on Exhibit B.

 

Base Rent:

$50,188.50, per month (Lease Year 1)

Rentable Area of Premises: 22,306 sq. ft.

$51,117.92, per month (Lease Year 2)

$52,047.33, per month (Lease Year 3)

 

Rentable Area of Project:

92,449 sq. ft.

Tenant’s Share of Operating Expenses: 24.13%

 

Security Deposit:

NONE

Target Commencement Date: August 1, 2006

 

Rent Commencement Date: Commencement Date

 

Rent Adjustment Percentage: 3% (Lease Year 4 and thereafter)

 

Base Term:

Beginning on the Commencement Date and ending 84 months from the first day of
the first full month following the Rent Commencement Date

 

Permitted Use:

Research and development laboratory, related manufacturing and office and other
related uses otherwise in compliance with the provisions of Section 7 hereof.

 

Address for Rent Payment:

Landlord’s Notice Address:

385 E. Colorado Blvd., Suite 299

385 E. Colorado Blvd., Suite 299

Pasadena, California 91101

Attention: Accounts Receivable

Attention: Accounts Receivable

Pasadena, California 91101

 

Attention: Corporate Secretary

Tenant’s Notice Address:

BioVeris Corporation

Attn: Patrick Christmas, Esquire, General Counsel

16020 Industrial Drive

Gaithersburg, Maryland 20877

The following Exhibits and Addenda are attached hereto and incorporated herein
by this reference:

[ X ] EXHIBIT A - PREMISES DESCRIPTION

[ X ] EXHIBIT B - DESCRIPTION OF PROJECT

[ X ] EXHIBIT C-1 – LANDLORD’S WORK

[ X ] EXHIBIT C-2 – WORK LETTER

[ X ] EXHIBIT D - RULES AND REGULATIONS

[ X ] EXHIBIT E - TENANT’S PERSONAL PROPERTY



9 West Watkins Mill Road/BioVeris Corporation - Page 2

 

1.        Lease of Premises. Upon and subject to all of the terms and conditions
hereof, Landlord hereby leases the Premises to Tenant and Tenant hereby leases
the Premises from Landlord. The portions of the Project which are for the
non-exclusive use of tenants of the Project (including Tenant) are collectively
referred to herein as the “Common Areas.” The Common Areas include certain
equipment for the non-exclusive use of tenants of the Project (including
Tenant), such as glass washers and autoclaves. Landlord reserves the right to
modify Common Areas, provided that such modifications do not materially
adversely affect Tenant’s use of the Premises for the Permitted Use.

2.        Delivery; Acceptance of Premises; Commencement Date. Landlord shall
use reasonable efforts to make the Premises available to Tenant for Tenant’s
Work under the Work Letter on or before the Target Commencement Date, and
Tenant’s delivery of evidence of the insurance required hereby and by the Work
Letter (“Delivery” or “Deliver”). Tenant shall have 60 days after Landlord’s
Delivery of the Premises to Tenant reasonably to identify any material defects
related to the major Building Systems (as defined in Section 13) serving the
Premises, and Landlord will promptly repair such identified defects. On or
before Landlord’s Delivery of the Premises to Tenant, Landlord shall perform all
necessary work to cause the Building and Common Areas and all points of
ingress/egress to be in compliance with all applicable Legal Requirements,
including ADA (as such phrases are defined in Section 7). If Landlord fails to
timely Deliver the Premises, Landlord shall not be liable to Tenant for any loss
or damage resulting therefrom, and this Lease shall not be void or voidable
except as provided herein. If Landlord does not Deliver the Premises within 60
days of the Target Commencement Date for any reason other than Force Majeure
Delays, this Lease may be terminated by Tenant by written notice to Landlord,
and if so terminated by Tenant: (a) the Security Deposit, or any balance thereof
(i.e., after deducting therefrom all amounts to which Landlord is entitled under
the provisions of this Lease), shall be returned to Tenant, and (b) neither
Landlord nor Tenant shall have any further rights, duties or obligations under
this Lease, except with respect to provisions which expressly survive
termination of this Lease. As used herein, (i) “Landlord’s Work” means the work
of constructing the improvements to the Premises described on Exhibit C-1, (ii)
“Force Majeure Delays” means delays arising by reason of any Force Majeure (as
defined in Section 34), and (iii) “Substantially Completed” means the
substantial completion of Landlord’s Work (A) in a good and workmanlike manner,
(B) in accordance with the requirements described in Exhibit C-1, and (C) in
accordance with all applicable Legal Requirements, subject only to normal “punch
list” items that do not materially interfere with Tenant’s ability to construct
the Tenant Improvements. If Tenant does not elect to void this Lease within 30
days of the lapse of such 60 day period, such right to void this Lease shall be
waived and this Lease shall remain in full force and effect; provided, however,
that if Landlord Delivers the Premises within such 30 day period and before
Tenant elects to void this Lease, such right to void this Lease shall be waived
and this Lease shall remain in full force and effect.

The “Commencement Date” shall mean the date of this Lease. The “Rent
Commencement Date” shall mean the Commencement Date, provided the Premises have
been delivered to Tenant with Landlord’s Work Substantially Completed. The
“Term” of this Lease shall be the Base Term, as defined above in the Basic Lease
Provisions, and the Extension Term that Tenant may elect pursuant to Section 39.
“Lease Year “ means each 12 month period from and after the Rent Commencement
Date.

Except as set forth in this Lease or the Work Letter, if applicable: (i) Tenant
shall accept the Premises in their condition as of the Commencement Date,
subject to all applicable Legal Requirements (as defined in Section 7 hereof);
(ii) Landlord shall have no obligation for any defects in the Premises; and
(iii) Tenant’s taking possession of the Premises shall be conclusive evidence
that Tenant accepts the Premises and that the Premises were in good condition at
the time possession was taken. Any occupancy of the Premises by Tenant before
the Commencement Date shall be subject to all of the terms and conditions of
this Lease.

Tenant agrees and acknowledges that, except as may be expressly set forth in
this Lease, neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the condition of all or any portion
of the Premises or the Project, and/or the suitability of the Premises or the
Project for the conduct of Tenant’s business, and Tenant waives any implied
warranty that the Premises or the Project are suitable for the Permitted Use.
This Lease constitutes the complete agreement of Landlord and Tenant with
respect to the subject matter hereof and supersedes any and all prior
representations, inducements, promises, agreements, understandings and
negotiations which are not contained herein. Landlord in executing this Lease
does so in reliance upon Tenant’s representations, warranties, acknowledgments
and agreements contained herein.



9 West Watkins Mill Road/BioVeris Corporation - Page 3

 

Tenant and its contractors shall be allowed non-exclusive access to the Premises
from and after the date of the full execution and delivery of this Lease that is
before the Commencement Date (the “Early Access Period”) for the sole purpose of
performing Tenant’s Work. Installations of Tenant’s fixtures and equipment and
related activity shall not be considered the commencement of use of the Premises
by Tenant. Any installations and other related activity by Tenant or its
contractors during the Early Access Period shall be coordinated with Landlord
and its contractors to insure that Tenant’s Work in and to the Premises does not
materially interfere with, delay, or impede the performance of Landlord’s Work
by Landlord and its contractors. During the Early Access Period, Tenant shall
have the right to use (on a non-exclusive basis at times reasonably designated
by Landlord) the loading dock, freight elevator, electricity, and heating, air
conditioning and ventilation systems (“HVAC”). All terms and conditions of this
Lease shall apply during the Early Access Period except for Tenant’s obligation
to pay Base Rent, Operating Expenses, and any other charges payable by Tenant to
Landlord under this Lease.

 

3.

Rent.

(a)       Base Rent. The first month’s Base Rent and the Security Deposit shall
be due and payable on delivery of an executed copy of this Lease to Landlord.
The first month’s Base Rent paid in advance shall be credited toward the Base
Rent payable for the Term’s first full calendar month for which monthly Base
Rent is due and payable. Tenant shall pay to Landlord in advance, without
demand, abatement, deduction or set-off, monthly installments of Base Rent on or
before the first day of each calendar month during the Term hereof after the
Rent Commencement Date, in lawful money of the United States of America, at the
office of Landlord for payment of Rent set forth above, or to such other person
or at such other place as Landlord may from time to time designate in writing.
Payments of Base Rent for any fractional calendar month shall be prorated. The
obligation of Tenant to pay Base Rent and other sums to Landlord and the
obligations of Landlord under this Lease are independent obligations. Tenant
shall have no right at any time to abate, reduce, or set-off any Rent (as
defined in Section 5) due hereunder except as otherwise expressly provided in
this Lease.

(b)       Additional Rent. In addition to Base Rent, Tenant agrees to pay to
Landlord as additional rent (“Additional Rent”): (i) Tenant’s Share of
“Operating Expenses” (as defined in Section 5), and (ii) any and all other
amounts Tenant assumes or agrees to pay under the provisions of this Lease,
including, without limitation, any and all other sums that may become due by
reason of any Default of Tenant or failure to comply with the agreements, terms,
covenants and conditions of this Lease to be performed by Tenant, after any
applicable notice and cure period.

4.        Base Rent Adjustments. Base Rent shall be increased on each
anniversary of the first day of the first full month following the Rent
Commencement Date (each an “Adjustment Date”) as follows: (i) as of the
Commencement Date by an amount equal to $0.1992 per annum for each dollar or
portion thereof of the Additional Tenant Improvement Allowance elected to be
used by Tenant pursuant to Section 4 of the Work Letter, (ii) for Lease Years
1-3, the Base Rent shall increase in the amounts shown under the “Base Rent”
heading set forth in the Basic Lease Provisions, and (iii) for Lease Years 4 and
thereafter, the Base Rent shall increase by multiplying the Base Rent payable
immediately before such Adjustment Date by the Rent Adjustment Percentage and
adding the resulting amount to the Base Rent payable immediately before such
Adjustment Date. Base Rent, as so adjusted, shall thereafter be due as provided
herein. Base Rent adjustments for any fractional calendar month shall be
prorated.

(a)       Provided Tenant is not in Default hereunder and subject to the
provisions of Section 41 regarding the 2006 Termination Option (as defined
therein), Landlord hereby grants Tenant an abatement (“Rental Abatement”) of
fifty percent (50%) of the Base Rent payable hereunder for the first ten (10)
full calendar months commencing on March 1, 2007. Thereafter, Tenant shall pay
the full amount of Base Rent due in accordance with the provisions of this
Lease. Notwithstanding anything to the contrary in this Section 4(a), the
adjustment in the Base Rent as set forth in this Section 4 shall be based on the
full and unabated amount of Base Rent payable for Lease Year 1.

5.        Operating Expense Payments. Not later than the commencement of each
calendar year, Landlord shall deliver to Tenant a written estimate of Operating
Expenses for each calendar year during the Term (the “Annual Estimate”), which
may be revised by Landlord from time to time during such calendar year. During
each month of the Term, on the same date that Base Rent is due, Tenant shall pay
Landlord an amount equal to 1/12th of Tenant’s Share of the Annual Estimate.
Payments for any fractional calendar month shall be prorated.



9 West Watkins Mill Road/BioVeris Corporation - Page 4

 

The term “Operating Expenses” means all costs and expenses of any kind or
description whatsoever incurred or accrued each calendar year by Landlord with
respect to the Project (including, without duplication, Taxes (as defined in
Section 9), all Building and Project related costs in connection with the shell
and core of the Building, site improvements, maintenance, utilities, insurance,
capital repairs and improvements made to accomplish a reduction in the Operating
Expenses or to comply with any changes in applicable Legal Requirements enacted
after the Commencement Date (such capital repairs and improvements to be
amortized over their useful life in accordance with generally acceptable
accounting principles consistently applied (“GAAP”)), and the costs of
Landlord’s third party property manager or, if there is no third party property
manager, administration rent in the amount of 3.0% of the then applicable Base
Rent), excluding only:

(a)       the original construction costs of the Project and renovation prior to
the date of the Lease and costs of correcting defects in such original
construction or renovation;

(b)       capital expenditures except to the extent included within the
definition of Operating Expenses;

(c)       interest, principal payments of Mortgage (as defined in Section 27)
debts of Landlord, financing costs and amortization of funds borrowed by
Landlord, whether secured or unsecured and all payments of base rent (but not
taxes or operating expenses) under any ground lease or other underlying lease of
all or any portion of the Project;

(d)       depreciation of the Project (except for capital improvements, to the
extent the cost of such capital improvements are includable in Operating
Expenses);

(e)       advertising, legal and space planning expenses and leasing commissions
and other costs and expenses incurred in procuring and leasing space to tenants
for the Project, including any leasing office maintained in the Project, free
rent and construction allowances for tenants and including costs incurred in
connection with the marketing of the Project or any rentable space therein
(including the costs of preparing, completing, fixturing, furnishing,
renovating, or otherwise improving, decorating, or redecorating space in the
common areas of the Project or in a tenant’s premises in connection with the
marketing of the Project or any rentable space therein);

 

(f)

legal and other expenses incurred in the negotiation or enforcement of leases;

(g)       completing, fixturing, improving, renovating, painting, redecorating
or other work, which Landlord pays for or performs for other tenants within
their premises, and costs of correcting defects in such work;

 

(h)

costs of utilities outside normal business hours sold to tenants of the Project;

(i)        costs to be reimbursed by other tenants of the Project or Taxes to be
paid directly by Tenant or other tenants of the Project, whether or not actually
paid;

(j)        salaries, wages, benefits and other compensation paid to officers and
employees of Landlord who are not assigned in whole or in part to the operation,
management, maintenance or repair of the Project;

(k)       general organizational, administrative and overhead costs relating to
maintaining Landlord’s existence, either as a corporation, partnership, or other
entity, including general corporate, legal and accounting expenses;

(l)        costs (including attorneys’ fees and costs of settlement, judgments
and payments in lieu thereof) incurred in connection with disputes with tenants,
other occupants, or prospective tenants, and costs and expenses, including legal
fees, incurred in connection with negotiations or disputes with employees,
consultants, management agents, leasing agents, purchasers or mortgagees of the
Building;

(m)      costs incurred by Landlord due to the violation by Landlord, its
employees, agents or contractors or any tenant of the terms and conditions of
any lease of space in the Project or any Legal Requirement (as defined in
Section 7);

(n)       penalties, fines or interest incurred as a result of Landlord’s
inability or failure to make payment of Taxes and/or to file any tax or
informational returns when due, or from Landlord’s failure to make any payment
of Taxes required to be made by Landlord hereunder before delinquency;



9 West Watkins Mill Road/BioVeris Corporation - Page 5

 

(o)       overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and/or services in or to the Project to the
extent the same exceeds the costs of such goods and/or services rendered by
unaffiliated third parties on a competitive basis;

(p)       costs of Landlord’s charitable or political contributions, or of fine
art maintained at the Project;

(q)       costs in connection with services (including electricity), items or
other benefits of a type which are not standard for the Project and which are
not available to Tenant without specific charges therefor, but which are
provided to another tenant or occupant of the Project, whether or not such other
tenant or occupant is specifically charged therefor by Landlord;

(r)        costs incurred in the sale, financing, or refinancing of the Project
or costs incurred in connection with a change in the ownership of the Project
(but Tenant shall nonetheless remain responsible for Tenant’s Share of any
increases in Taxes resulting from, or attributable to, any such actions);

(s)       net income taxes of Landlord or the owner of any interest in the
Project, franchise, capital stock, gift, estate or inheritance taxes or any
federal, state or local documentary taxes imposed against the Project or any
portion thereof or interest therein;

(t)        the costs incurred by other tenants of the Building for utilities to
the extent such costs are due to excessive consumption of utilities by such
tenants as determined by Landlord in its sole but reasonable judgment;

(u)       costs to repair, restore, or replace any item in the Building, to the
extent Landlord is actually reimbursed therefor by proceeds from insurance,
warranties, or condemnation;

(v)       profit paid to subsidiaries or affiliates of Landlord for services or
materials provided to the Building to the extent that the cost of those items
would not have been paid had the services and materials been provided by
unaffiliated parties on a competitive basis or at market rates,

(w)      any cost incurred by Landlord after the Commencement Date in connection
with performing compliance actions on the Common Areas if required under the
ADA; and

(x)       any other costs or expenses for which Landlord actually receives
reimbursement from any source, including without limitation, insurance,
condemnation awards, warranties or tenants;

(y)       costs incurred in connection with environmental clean up, response
action, or remediation on, in or under or about the Project, to the extent such
costs relate to matters existing before the Commencement Date;

(z)       third party management fees in excess of 3.0% of then applicable Base
Rent or, if there is not third party property manager, any management fee or
administrative rent of any kind except as expressly provided for in this Lease;

 

(aa)

reserves for future repairs and replacements; and

(bb)     any expenses otherwise includable within Operating Expenses to the
extent actually reimbursed by persons other than tenants of the Project under
leases for space in the Project.

Within 90 days after the end of each calendar year (or such longer period as may
be reasonably required), Landlord shall furnish to Tenant a statement (an
“Annual Statement”) showing in reasonable detail: (a) the total and Tenant’s
Share of actual Operating Expenses for the previous calendar year, and (b) the
total of Tenant’s payments in respect of Operating Expenses for such year. If
Tenant’s Share of actual Operating Expenses for such year exceeds Tenant’s
payments of Operating Expenses for such year, the excess shall be due and
payable by Tenant as Rent within 30 days after delivery of such Annual Statement
to Tenant. If Tenant’s payments of Operating Expenses for such year exceed
Tenant’s Share of actual Operating Expenses for such year Landlord shall pay the
excess to Tenant within 30 days after delivery of such Annual Statement, except
that after the expiration, or earlier termination of the Term or if Tenant is
delinquent in its obligation to pay Rent, Landlord shall pay the excess to
Tenant after deducting all other amounts due Landlord.

The Annual Statement shall be final and binding upon Tenant unless Tenant,
within 90 days after Tenant’s receipt thereof, shall contest any item therein by
giving written notice to Landlord, specifying each item contested



9 West Watkins Mill Road/BioVeris Corporation - Page 6

 

and the reason therefor. Operating Expenses for the calendar years in which
Tenant’s obligation to share therein begins and ends shall be prorated. If,
during such 90 day period, Tenant reasonably and in good faith questions or
contests the accuracy of Landlord’s statement of Tenant’s Share of Operating
Expenses, Landlord will provide Tenant with access to Landlord’s books and
records relating to the operation of the Project and such information as
Landlord reasonably determines to be responsive to Tenant’s questions (the
“Expense Information”). If after Tenant’s review of such Expense Information,
Landlord and Tenant cannot agree upon the amount of Tenant’s Share of Operating
Expenses, then Tenant shall have the right to have an independent public
accounting firm selected by Tenant from among the 5 largest in the United
States, working pursuant to a fee arrangement other than a contingent fee (at
Tenant’s sole cost and expense) and approved by Landlord (which approval shall
not be unreasonably withheld or delayed), audit and/or review the Expense
Information for the year in question (the “Independent Review”). The results of
any such Independent Review shall be binding on Landlord and Tenant. If the
Independent Review shows that the payments actually made by Tenant with respect
to Operating Expenses for the calendar year in question exceeded Tenant’s Share
of Operating Expenses for such calendar year, Landlord shall at Landlord’s
option either (i) credit the excess amount to the next succeeding installments
of estimated Operating Expenses or (ii) pay the excess to Tenant within 30 days
after delivery of such statement, except that after the expiration or earlier
termination of this Lease or if Tenant is delinquent in its obligation to pay
Rent, Landlord shall pay the excess to Tenant after deducting all other amounts
due Landlord. If the Independent Review shows that Tenant’s payments with
respect to Operating Expenses for such calendar year were less than Tenant’s
Share of Operating Expenses for the calendar year, Tenant shall pay the
deficiency to Landlord within 30 days after delivery of such statement. If the
Independent Review shows that Tenant has overpaid with respect to Operating
Expenses by more than 5% then Landlord shall reimburse Tenant for all costs
incurred by Tenant for the Independent Review.

“Tenant’s Share” shall be the percentage set forth in the Basic Lease Provisions
as Tenant’s Share as reasonably adjusted by Landlord for changes in the physical
size of the Premises or the Project occurring thereafter. Any measurement
performed by Landlord shall be performed in accordance with the BOMA Standards.
Landlord may equitably increase Tenant’s Share for any item of expense or cost
reimbursable by Tenant that relates to a repair, replacement, or service (e.g.,
liquid nitrogen system, reverse osmosis system, and other services or items that
are unique to laboratory space) that benefits only the Premises or only a
portion of the Project that includes the Premises or that varies with occupancy
or use. Base Rent, Tenant’s Share of Operating Expenses and all other amounts
payable by Tenant to Landlord hereunder are collectively referred to herein as
“Rent.”

 

6.

Intentionally Deleted.

7.        Use. The Premises shall be used solely for the Permitted Use set forth
in the Basic Lease Provisions, and in compliance with all laws, orders,
judgments, ordinances, regulations, codes, directives, permits, licenses,
covenants and restrictions now or hereafter applicable to the Premises, and to
the use and occupancy thereof, including, without limitation, the Americans With
Disabilities Act, 42 U.S.C. § 12101, et seq. (together with the regulations
promulgated pursuant thereto, “ADA”) (collectively, “Legal Requirements” and
each, a “Legal Requirement”). Tenant shall, upon 5 days’ written notice from
Landlord, discontinue any use of the Premises which is declared by any
Governmental Authority (as defined in Section 9) having jurisdiction to be a
violation of a Legal Requirement, provided that Tenant shall have the right at
its sole cost and expense to contest any such declaration, and such
non-compliance shall not be deemed a breach of this Lease during such contest
provided such contest shall be diligently prosecuted with continuity and
provided that (a) such noncompliance shall not (i) constitute a crime or an
offense punishable by imprisonment of Landlord, (ii) will not endanger the
Premises, (iii) will not subject Landlord to any civil or criminal fine or other
financial penalty or forfeiture, and (iv) will not increase the insurance
premiums for the Project, (b) Tenant furnishes to Landlord security, reasonably
satisfactory to Landlord, against any loss or injury by reason of any such
contest, and (c) Tenant keeps Landlord apprised from time to time on the status
of such contest. Landlord will not be required to join any proceedings pursuant
to this Section unless the provision of any applicable Legal Requirement at the
time in effect requires that the proceedings be brought by or in the name of
Landlord, or both. In that event Landlord shall join the proceedings or permit
them to be brought in its name if Tenant pays all related expenses. Tenant will
not use or permit the Premises to be used for any purpose or in any manner that
would void Tenant’s or Landlord’s insurance, increase the insurance risk, or
cause the disallowance of any sprinkler or other credits. Tenant shall not
permit any part of the Premises to be used as a “place of public accommodation”,
as defined in the ADA or any similar legal requirement. Tenant shall reimburse
Landlord within 30 days upon written demand for any additional premium charged
for any such insurance policy by reason of Tenant’s failure to comply with the
provisions of this Section or otherwise caused by Tenant’s use and/or occupancy
of the Premises, provided such additional premium costs are substantiated by a
reasonably



9 West Watkins Mill Road/BioVeris Corporation - Page 7

 

detailed letter from Landlord’s insurance carrier or the applicable Insurance
Rating Bureau. Tenant will use the Premises in a careful, safe and proper manner
and will not commit or permit waste, overload the floor or structure of the
Premises, subject the Premises to use that would damage the Premises or obstruct
or interfere with the rights of Landlord or other tenants or occupants of the
Project, including conducting or giving notice of any auction, liquidation, or
going out of business sale on the Premises, or using or allowing the Premises to
be used for any unlawful purpose. Tenant shall cause any equipment or machinery
to be installed in the Premises so as to reasonably prevent sounds or vibrations
from the Premises from extending into Common Areas, or other space in the
Project. Tenant shall not place any machinery or equipment weighing 500 pounds
or more in or upon the Premises or transport or move such items through the
Common Areas of the Project or in the Project elevators without the prior
written consent of Landlord, which consent shall not be unreasonably withheld,
delayed, or conditioned. Except as may be provided under the Work Letter, Tenant
shall not, without the prior written consent of Landlord, use the Premises in
any manner which will require ventilation, air exchange, heating, gas, steam,
electricity or water beyond the existing capacity of the Project as
proportionately allocated to the Premises based upon Tenant’s Share as usually
furnished for the Permitted Use.

Subject to the provisions of Section 5(b), Landlord shall, as an Operating
Expense (to the extent such Legal Requirement is generally applicable to similar
buildings in the area in which the Project is located) or at Tenant’s expenses
(to the extent such Legal Requirement is applicable solely by reason of
Tenant’s, as compared to other tenants of the Project, particular use of the
Premises) make any alterations or modifications to the Common Areas or the
exterior of the Building that are required by Legal Requirements, including the
ADA. Tenant, at its sole expense, shall make any alterations or modifications to
the interior of the Premises that are required by Legal Requirements (including,
without limitation, compliance of the Premises with the ADA). Notwithstanding
any other provision herein to the contrary, Tenant shall be responsible for any
and all demands, claims, liabilities, losses, costs, expenses, actions, causes
of action, damages or judgments, and all reasonable expenses incurred in
investigating or resisting the same (including, without limitation, reasonable
attorneys’ fees, charges and disbursements and costs of suit) (collectively,
“Claims”) arising out of or in connection with the failure of Tenant to cause
the Premises or Tenant’s use of the Premises to comply with the Legal
Requirements, and Tenant shall indemnify, defend, hold and save Landlord
harmless from and against any and all Claims arising out of or in connection
with any failure of the Premises or Tenant’s use of the Premises to comply with
any Legal Requirement.

8.        Holding Over. If, with Landlord’s express written consent, Tenant
retains possession of the Premises after the termination of the Term, (i) unless
otherwise agreed in such written consent, such possession shall be subject to
immediate termination by Landlord at any time, (ii) all of the other terms and
provisions of this Lease (including, without limitation, the adjustment of Base
Rent pursuant to Section 4 hereof) shall remain in full force and effect
(excluding any expansion or renewal option or other similar right or option)
during such holdover period, (iii) Tenant shall continue to pay Base Rent in the
amount payable upon the date of the expiration or earlier termination of this
Lease or such other amount as Landlord may indicate, in Landlord’s sole and
absolute discretion, in such written consent, and (iv) all other payments shall
continue under the terms of this Lease. If Tenant remains in possession of the
Premises after the expiration or earlier termination of the Term without the
express written consent of Landlord, (A) Tenant shall become a tenant at
sufferance upon the terms of this Lease except that the monthly Base Rent shall
be equal to 150% of the monthly Base Rent in effect during the last 30 days of
the Term, and (B) from and after the date that is 30 days after the end of the
Term, Tenant shall be responsible for all direct damages suffered by Landlord
resulting from or occasioned by Tenant’s holding over. No holding over by
Tenant, whether with or without consent of Landlord, shall operate to extend
this Lease except as otherwise expressly provided, and this Section 8 shall not
be construed as consent for Tenant to retain possession of the Premises.
Acceptance by Landlord of Rent after the expiration of the Term or earlier
termination of this Lease shall not result in a renewal or reinstatement of this
Lease.

9.        Taxes. Landlord shall pay, as part of Operating Expenses, all taxes,
levies, assessments and governmental charges of any kind (collectively referred
to as “Taxes”) imposed by any federal, state, regional, municipal, local or
other governmental authority or agency, including, without limitation,
quasi-public agencies (collectively, “Governmental Authority”) during the Term,
including, without limitation, all Taxes: (i) imposed on or measured by or
based, in whole or in part, on rent payable to Landlord under this Lease and/or
from the rental by Landlord of the Project or any portion thereof, or (ii) based
on the square footage, assessed value or other measure or evaluation of any kind
of the Premises or the Project, or (iii) assessed or imposed by or on the
operation or maintenance of any portion of the Premises or the Project,
including parking, or (iv) assessed or imposed by, or at the direction of, or
resulting from statutes or regulations, or interpretations thereof, promulgated
by, any



9 West Watkins Mill Road/BioVeris Corporation - Page 8

 

Governmental Authority, or (v) imposed as a license or other fee on Landlord’s
business of leasing space in the Project. Landlord may contest by appropriate
legal proceedings the amount, validity, or application of any Taxes or liens
securing Taxes. Taxes shall not include any net income taxes imposed on Landlord
unless such net income taxes are in substitution for any Taxes payable
hereunder. If any such Tax is levied or assessed directly against Tenant, then
Tenant shall be responsible for and shall pay the same at such times and in such
manner as the taxing authority shall require. Tenant shall pay, prior to
delinquency, any and all Taxes levied or assessed against any personal property
or trade fixtures placed by Tenant in the Premises, whether levied or assessed
against Landlord or Tenant. If any Taxes on Tenant’s personal property or trade
fixtures are levied against Landlord or Landlord’s property, or if the assessed
valuation of the Project is increased by a value attributable to improvements in
or alterations to the Premises, whether owned by Landlord or Tenant and whether
or not affixed to the real property so as to become a part thereof, higher than
the base valuation on which Landlord from time-to-time allocates Taxes to all
tenants in the Project, Landlord shall have the right, but not the obligation,
to pay such Taxes. Landlord’s determination of any excess assessed valuation
shall be binding and conclusive, absent manifest error. The amount of any such
payment by Landlord shall constitute Additional Rent due from Tenant to Landlord
immediately upon demand.

10.       Parking. Subject to all matters of record, Force Majeure, a Taking (as
defined in Section 19 below) and the exercise by Landlord of its rights
hereunder, Tenant shall have the right, in common with other tenants of the
Project, to park in those areas designated for non-reserved parking at the rate
of 2 spaces per 1,000 rentable square feet leased hereunder, subject in each
case to Landlord’s rules and regulations. If the rentable area of the Premises
is not exactly divisible by 1,000, the area of the Premises shall be rounded to
the next highest number that is divisible by 1,000 and the calculation of the
number of parking spaces shall be made on the basis of such higher number.
Landlord may allocate parking spaces among Tenant and other tenants in the
Project pro rata as described above if Landlord determines that such parking
facilities are becoming crowded. Landlord shall not be responsible for enforcing
Tenant’s parking rights against any third parties, including other tenants of
the Project.

 

11.

Utilities, Services.

(a)       Landlord shall provide, consistent with the standards of comparable
first class mixed use (office/laboratory) buildings located in the Gaithersburg,
Maryland area (“Comparable Buildings”) and subject to the terms of this Section
11, water, electricity, heat, light, power, telephone, sewer, and other
utilities (including gas and fire sprinklers to the extent the Project is
plumbed for such services), and refuse and trash collection (collectively,
“Utilities”). Landlord shall pay, as Operating Expenses or subject to Tenant’s
reimbursement obligation, for all Utilities used on the Premises, all
maintenance charges for Utilities, and any storm sewer charges or other similar
charges for Utilities imposed by any Governmental Authority or Utility provider,
and any taxes, penalties, surcharges or similar charges thereon. Landlord may
cause, at Tenant’s expense, any Utilities to be separately metered or charged
directly to Tenant by the provider, and Landlord shall not assess or impose any
surcharge on any such Utilities. Tenant shall pay directly to the Utility
provider, prior to delinquency, any separately metered Utilities and services
which may be furnished to Tenant or the Premises during the Term. Tenant shall
pay, as part of Operating Expenses, its share of all charges for jointly metered
Utilities based upon consumption, as reasonably determined by Landlord. No
interruption or failure of Utilities, from any cause whatsoever other than
Landlord’s willful misconduct, shall result in eviction or constructive eviction
of Tenant, termination of this Lease or, except as provided in this Section 11,
the abatement of Rent. Tenant agrees to limit use of water and sewer with
respect to Common Areas to normal restroom use. If any interruption of the
Utilities shall continue for more than 5 consecutive business days, or 30
business days (whether consecutive or not) out of 45 consecutive business days,
and shall render any material portion of the Premises unusable for the purpose
of conducting Tenant’s business as permitted under this Lease, then to the
extent (and only to the extent) that Landlord receives insurance proceeds from
its carrier in respect of such interruption, all Base Rent payable hereunder
with respect to the affected portion of the Premises shall be abated to such
extent as follows: (i) in the case of an interruption of 5 consecutive business
days, Base Rent shall abate for such portion of the Premises for the period
beginning on the 6th consecutive business day of such failure, and shall
continue until substantial use of the affected portion of the Premises is
restored to Tenant; and (ii) in the case of an interruption of 30 business days
out of 45 consecutive business days, Base Rent shall abate, during that calendar
year, immediately for any additional business day after the 30th business day of
interruption and shall continue until substantial use of the affected portion of
the Premises is restored to Tenant.

(b)       Landlord and Tenant acknowledge that an emergency power generator (the
“Generator”) is located at the Building, which Generator supports the HVAC, the
water pumps, and the fire detection, life and



9 West Watkins Mill Road/BioVeris Corporation - Page 9

 

safety systems of the Building. Landlord shall contract with a third party
contractor to maintain the Generator according to the manufacturer’s standard
maintenance guidelines. Landlord shall oversee the operation and maintenance of
the Generator, but Landlord shall not be responsible to Tenant for damages
arising out of any failure of the Generator to operate properly. Landlord may
permit any tenant of the Building to draw electrical power from the Generator,
provided that no tenant draws more electrical power from the Generator than the
amount set forth in the following table (in addition to that power used to
support Building Systems):

Basement level

2 watts/rentable square foot

First Floor

1.2 watts/rentable square foot

Second Floor

1.8 watts/rentable square foot

Tenant shall have the right to draw electrical power from the Generator in
accordance with the foregoing table, but not in excess of such amount. Landlord
shall not be liable to Tenant for damages arising from the failure of the
Generator to operate properly, or arising from any tenant in the Building
drawing from the Generator more electrical power than such tenant is entitled to
use. During any period of replacement, repair, or maintenance of the Generator
or when the Generator is not operational, including any delays due to the
inability to obtain parts or replacement equipment, Landlord shall have no
obligation to provide Tenant with an alternative back-up generator or generators
or alternative sources of back-up power. Landlord shall be responsible for
requiring that each tenant lease at the Building limit the right of the tenant
under any such lease to draw electrical power from the Generator to the amounts
set forth in the foregoing table. Landlord shall install and monitor systems to
verify that no tenant of the Building draws from the Generator more electrical
power than permitted according to the foregoing table. Landlord shall provide
Tenant with reasonable access to such systems at all times so that Tenant may
verify such compliance by other tenants of the Building. If Landlord has actual
knowledge of any tenant’s failure to comply with the limitations on use of power
from the Generator as set forth in the foregoing table, Landlord shall make a
commercially reasonable effort to cause such tenant to comply.

12.       Alterations and Tenant’s Property. Any alterations, additions, or
improvements made to the Premises by or on behalf of Tenant, including
additional locks or bolts of any kind or nature upon any doors or windows in the
Premises, but excluding installation, removal or realignment of furniture
systems (other than removal of furniture systems owned or paid for by Landlord)
not involving any modifications to the structure or connections (other then by
ordinary plugs or jacks) to Building Systems (as defined in Section 13)
(“Alterations”) shall be subject to Landlord’s prior written consent, which may
be given or withheld in Landlord’s sole discretion if any such Alteration
materially or adversely affects the structure or Building Systems, but which
shall otherwise not be unreasonably withheld or delayed. Tenant may construct
nonstructural Alterations in the Premises without Landlord’s prior approval if
the aggregate cost of all such work in any 12 month period does not exceed
$50,000 (a “Notice-Only Alteration”), provided Tenant notifies Landlord in
writing of such intended Notice-Only Alteration, and such notice shall be
accompanied by plans, specifications, work contracts, and such other information
concerning the nature and cost of the Notice-Only Alteration as may be
reasonably requested by Landlord, which notice and accompanying materials shall
be delivered to Landlord not less than 15 business days in advance of any
proposed construction. If Landlord approves any Alterations, Landlord may impose
such conditions on Tenant in connection with the commencement, performance and
completion of such Alterations as Landlord may deem appropriate in Landlord’s
reasonable discretion. Any request for approval shall be in writing, delivered
not less than 15 business days in advance of any proposed construction, and
accompanied by plans, specifications, bid proposals, work contracts and such
other information concerning the nature and cost of the alterations as may be
reasonably requested by Landlord, including the identities and mailing addresses
of all persons performing work or supplying materials. Landlord’s right to
review plans and specifications and to monitor construction shall be solely for
its own benefit, and Landlord shall have no duty to ensure that such plans and
specifications or construction comply with applicable Legal Requirements. Tenant
shall cause, at its sole cost and expense, all Alterations to comply with
insurance requirements and with Legal Requirements and shall implement at its
sole cost and expense any alteration or modification required by Legal
Requirements as a result of any Alterations. Tenant shall pay to Landlord, as
Additional Rent, within 30 days after receipt of a reasonably detailed invoice
specifying any reasonable out of pocket costs incurred by Landlord in connection
with any Alteration. Before Tenant begins any Alteration, Landlord may post on
and about the Premises notices of non-responsibility pursuant to applicable law.
Tenant shall reimburse Landlord for, and indemnify and hold Landlord harmless
from, any expense incurred by Landlord by reason of faulty work done by Tenant
or its contractors, delays caused by such work, or inadequate cleanup.



9 West Watkins Mill Road/BioVeris Corporation - Page 10

 

Tenant shall provide (and cause each contractor or subcontractor to provide)
certificates of insurance for workers’ compensation and other coverage in
amounts and from an insurance company satisfactory to Landlord protecting
Landlord against liability for personal injury or property damage during
construction. Upon completion of any Alterations, Tenant shall deliver to
Landlord: (i) sworn statements setting forth the names of all contractors and
subcontractors who did the work and final lien waivers from all such contractors
and subcontractors; and (ii) “as built” plans for any such Alteration..

(a)       Subject to Section 12(b), (i) all fixtures and personal property of
any kind paid for with the TI Allowance, (ii) all Alterations and real property
fixtures, and (iii) all built-in machinery and equipment, built-in casework and
cabinets and other similar additions and improvements which are built into the
Premises so as to become an integral part of the Premises such that they cannot
be removed without causing material damage to the Premises (e.g., fume hoods
which penetrate the roof or plenum area, built-in plumbing, electrical and
mechanical equipment and systems) (the items referenced in clauses (i), (ii),
and (iii) hereinafter collectively referred to as “Permanent Installations”),
shall be and shall remain the property of Landlord during the Term and following
the expiration or earlier termination of the Term, shall not be removed by
Tenant at any time during the Term, and shall remain upon and be surrendered
with the Premises as a part thereof in accordance with Section 28 following the
expiration or earlier termination of this Lease; provided, however, that with
respect to any proposed Permanent Installation, Landlord shall, at the time its
approval of any such Permanent Installation is requested, notify Tenant if it
has elected to cause Tenant to remove such Permanent Installation upon the
expiration or earlier termination of this Lease. If Landlord so elects, Tenant
shall remove such Permanent Installation upon the expiration or earlier
termination of this Lease and restore any damage caused by or occasioned as a
result of such removal, including, when removing any of Tenant’s Property which
was plumbed, wired or otherwise connected to any of the Building Systems,
capping off all such connections behind the walls of the Premises and repairing
any holes. During any such restoration period, Tenant shall pay Rent to Landlord
as provided herein as if said space were otherwise occupied by Tenant.

(b)       Notwithstanding anything to the contrary in this Lease, Tenant shall
have the right to remove during the Term or at the end of the Term, any item of
Tenant’s Property. For purposes of this Lease, “Tenant’s Property” means
collectively (i) the items, if any, listed on Exhibit E attached hereto, (ii)
any items agreed by Landlord in writing to be included on Exhibit E in the
future, and (iii) all fixtures and personal property of any kind owned by Tenant
and not paid for out of the TI Allowance (as defined in the Work Letter) that
are not otherwise Permanent Installations. Tenant shall repair any damage
resulting from the removal of Tenant’s Property (including capping or
terminating utility hook-ups behind walls). Examples of Tenant’s Property
include any of the following to the extent removal of the same would not cause
material damage to the Premises: built-in cold rooms, built-in warm rooms,
walk-in cold rooms, walk-in warm rooms, deionized water systems, glass washing
equipment, autoclaves, chillers, electrical and mechanical equipment and
systems, power generators and transfer switches, backdraft tables, modular
chillers, modular walk-in freezers, modular refrigerators, modular casework,
countertops for modular casework, emergency/uninterrupted power
generators/systems (including related electrical panels and transfer switches),
wireless LAN, modular furniture and equipment, security systems not built into
the Premises, and self-contained air conditioning units and fire suppression
units not built into the Premises.

 

13.       Landlord’s Repairs. Landlord, as an Operating Expense, shall maintain
in accordance with the standards of Comparable Buildings, all of the structural,
exterior, parking and other Common Areas of the Project, including HVAC,
plumbing, fire sprinklers, elevators and all other building systems serving the
Premises and other portions of the Project (“Building Systems”), in good repair,
reasonable wear and tear and uninsured losses and damages caused by Tenant, or
by any of Tenant’s agents, servants, employees, invitees and contractors
(collectively, “Tenant Parties”) excluded. Losses and damages caused by Tenant
or any Tenant Party shall be repaired by Landlord, to the extent not covered by
insurance, at Tenant’s sole cost and expense. Landlord reserves the right to
stop Building Systems services when necessary (i) by reason of accident or
emergency, or (ii) upon not less than 48 hours prior written notice, for planned
repairs, alterations or improvements, which are, in the judgment of Landlord,
desirable or necessary to be made, until said repairs, alterations or
improvements shall have been completed. Landlord shall have no responsibility or
liability for failure to supply Building Systems services during any such period
of interruption; provided, however, that Landlord shall, except in case of
emergency, make a commercially reasonable effort to give Tenant 24 hours advance
notice of any planned stoppage of Building Systems services for routine
maintenance, repairs, alterations or improvements. Landlord shall use
commercially reasonable efforts to restore the interrupted service during any
such period of interruption to the extent the restoration is within the
reasonable control of Landlord. Tenant shall promptly give Landlord written
notice of any



9 West Watkins Mill Road/BioVeris Corporation - Page 11

 

repair required by Landlord pursuant to this Section, after which Landlord shall
have a reasonable opportunity to effect such repair. Landlord shall not be
liable for any failure to make any repairs or to perform any maintenance unless
such failure shall persist for an unreasonable time after Tenant’s written
notice of the need for such repairs or maintenance. Tenant waives its rights
under any state or local law to terminate this Lease or to make such repairs at
Landlord’s expense and agrees that the parties’ respective rights with respect
to such matters shall be solely as set forth herein. Repairs required as the
result of fire, earthquake, flood, vandalism, war, or similar cause of damage or
destruction shall be controlled by Section 18.

 

14. Tenant’s Repairs. Subject to Section 13 hereof, Tenant, at its expense,
shall repair, replace and maintain in good condition all portions of the
Premises, including, without limitation, entries, doors, ceilings, interior
windows, interior walls, and the interior side of demising walls, reasonable
wear and tear and damage by insured casualty excepted. Such repair and
replacement may include capital expenditures and repairs whose benefit may
extend beyond the Term. Should Tenant fail to make any such repair or
replacement or fail to maintain the Premises, Landlord shall give Tenant notice
of such failure. If Tenant fails to commence cure of such failure within 15 days
of Landlord’s notice, and thereafter diligently prosecute such cure to
completion, Landlord may perform such work and shall be reimbursed by Tenant
within 30 days after demand therefor; provided, however, that if such failure by
Tenant creates or could create an emergency, Landlord may immediately commence
cure of such failure and shall thereafter be entitled to recover the costs of
such cure from Tenant. Subject to Sections 17 and 18, Tenant shall bear the full
uninsured cost of any repair or replacement to any part of the Project that
results from damage caused by Tenant or any Tenant Party and any repair that
benefits only the Premises. Tenant shall be responsible for air balancing the
HVAC system serving the Premises.

 

15. Mechanic’s Liens. Tenant shall discharge, by bond or otherwise, any
mechanic’s lien filed against the Premises or against the Project for work
claimed to have been done for, or materials claimed to have been furnished to,
Tenant within 10 days after Tenant receives notice of the filing thereof, at
Tenant’s sole cost and shall otherwise keep the Premises and the Project free
from any liens arising out of work performed, materials furnished or obligations
incurred by Tenant. Should Tenant fail to discharge any lien described herein,
Landlord shall have the right, but not the obligation, to pay such claim or post
a bond or otherwise provide security to eliminate the lien as a claim against
title to the Project and the cost thereof shall be immediately due from Tenant
as Additional Rent. If Tenant shall lease or finance the acquisition of office
equipment, furnishings, or other personal property of a removable nature
utilized by Tenant in the operation of Tenant’s business, Tenant warrants that
any Uniform Commercial Code Financing Statement filed as a matter of public
record by any lessor or creditor of Tenant will upon its face or by exhibit
thereto indicate that such Financing Statement is applicable only to removable
personal property of Tenant located within the Premises. In no event shall the
address of the Project be furnished on the statement without qualifying language
as to applicability of the lien only to removable personal property, located in
an identified suite held by Tenant.

16.       Indemnification. Tenant hereby indemnifies and agrees to defend, save
and hold Landlord harmless from and against any and all Claims for injury or
death to persons or damage to property occurring within or about the Premises,
arising directly or indirectly out of use or occupancy of the Premises or a
breach or Default by Tenant in the performance of any of its obligations
hereunder, unless caused solely by the willful misconduct or gross negligence of
Landlord. Landlord shall not be liable to Tenant for, and Tenant assumes all
risk of damage to, personal property (including, without limitation, loss of
records kept within the Premises). Tenant further waives any and all Claims for
injury to Tenant’s business or loss of income relating to any such damage or
destruction of personal property (including, without limitation, any loss of
records). Landlord shall not be liable for any damages arising from any act,
omission or neglect of any tenant in the Project or of any other third party.

17.       Insurance. Landlord shall maintain all risk property and, if
applicable, sprinkler damage insurance covering the full replacement cost of the
Project or such lesser coverage amount as Landlord may elect provided such
coverage amount is not less than 90% of such full replacement cost. Landlord
shall further procure and maintain commercial general liability insurance with a
single loss limit of not less than $2,000,000 for bodily injury and property
damage with respect to the Project, errors and omissions insurance and, to the
extent commercially reasonable to do so, pollution legal liability insurance.
Landlord may, but is not obligated to, maintain such other insurance and
additional coverages as it may deem necessary, including, but not limited to,
flood, environmental hazard and earthquake, loss or failure of building
equipment, rental loss during the period of repair or rebuilding, workers’
compensation insurance and fidelity bonds for employees employed to perform
services and



9 West Watkins Mill Road/BioVeris Corporation - Page 12

 

insurance for any improvements installed by Tenant or which are in addition to
the standard improvements customarily furnished by Landlord without regard to
whether or not such are made a part of the Project. All such insurance shall be
included as part of the Operating Expenses. The Project may be included in a
blanket policy (in which case the cost of such insurance allocable to the
Project will be determined by Landlord based upon the insurer’s cost
calculations). Tenant shall also reimburse Landlord for any increased premiums
or additional insurance which Landlord reasonably deems necessary as a result of
Tenant’s use of the Premises.

Tenant, at its sole cost and expense, shall maintain during the Term: all risk
property insurance with business interruption and extra expense coverage,
covering the full replacement cost of all property and improvements installed or
placed in the Premises by Tenant at Tenant’s expense; workers’ compensation
insurance with no less than the minimum limits required by law; employer’s
liability insurance with such limits as required by law; and commercial general
liability insurance, with a minimum limit of not less than $2,000,000 per
occurrence for bodily injury and property damage with respect to the Premises,
excess liability insurance in an amount not less than $10,000,000 (which
coverage may be obtained through a “blanket policy” or “umbrella” coverage
provided that the coverage afforded Tenant will not be reduced or diminished or
otherwise be different from that which would exist under a separate policy
meeting all of the requirements of this Lease), and pollution legal liability
insurance with a minimum limit of not less than $2,000,000 per claim. The
commercial general liability insurance policy shall name Landlord, its officers,
directors, employees, managers, agents, invitees and contractors (collectively,
“Landlord Parties”), as additional insureds. The commercial general liability
and pollution legal liability insurance policies shall insure on an occurrence
and not a claims-made basis; shall be issued by insurance companies which have a
rating of not less than policyholder rating of A and financial category rating
of at least Class X in “Best’s Insurance Guide”; shall not be cancelable for
nonpayment of premium unless 30 days prior written notice shall have been given
to Landlord from the insurer; contain a hostile fire endorsement and a
contractual liability endorsement; and provide primary coverage to Landlord (any
policy issued to Landlord providing duplicate or similar coverage shall be
deemed excess over Tenant’s policies). Copies of such policies (if requested by
Landlord), or certificates of insurance showing the limits of coverage required
hereunder and showing Landlord as an additional insured, along with reasonable
evidence of the payment of premiums for the applicable period, shall be
delivered to Landlord by Tenant upon commencement of the Term and upon each
renewal of said insurance. Tenant shall, at least 5 days prior to the expiration
of such policies, furnish Landlord with renewal certificates.

In each instance where insurance is to name Landlord as an additional insured,
Tenant shall upon written request of Landlord also designate and furnish
certificates so evidencing Landlord as additional insured to: (i) any lender of
Landlord holding a security interest in the Project or any portion thereof, (ii)
the landlord under any lease wherein Landlord is tenant of the real property on
which the Project is located, if the interest of Landlord is or shall become
that of a tenant under a ground or other underlying lease rather than that of a
fee owner, and/or (iii) any management company retained by Landlord to manage
the Project.

The property insurance obtained by Landlord and Tenant shall include a waiver of
subrogation by the insurers and all rights based upon an assignment from its
insured, against Landlord or Tenant, and their respective officers, directors,
employees, managers, agents, invitees and contractors (“Related Parties”), in
connection with any loss or damage thereby insured against. Neither party nor
its respective Related Parties shall be liable to the other for loss or damage
caused by any risk insured against under property insurance required to be
maintained hereunder, and each party waives any claims against the other party,
and its respective Related Parties, for such loss or damage. The failure of a
party to insure its property shall not void this waiver. Landlord and its
respective Related Parties shall not be liable for, and Tenant hereby waives all
claims against such parties for, business interruption and losses occasioned
thereby sustained by Tenant or any person claiming through Tenant resulting from
any accident or occurrence in or upon the Premises or the Project from any cause
whatsoever. If the foregoing waivers shall contravene any law with respect to
exculpatory agreements, the liability of Landlord or Tenant shall be deemed not
released but shall be secondary to the other’s insurer.

Landlord may require insurance policy limits to be raised to conform with
requirements of Landlord’s lender and/or to bring coverage limits to levels then
being generally required of new tenants within the Project.

18.       Restoration. If, at any time during the Term, the Project or the
Premises are damaged or destroyed by a fire or other insured casualty, Landlord
shall notify Tenant within 45 days after discovery of such damage as to the
amount of time Landlord reasonably estimates it will take to restore the Project
or the Premises, as applicable (the “Restoration Period”). If the Restoration
Period is estimated to exceed 270 days (the “Maximum



9 West Watkins Mill Road/BioVeris Corporation - Page 13

 

Restoration Period”), either party may, by notice to the other party within 10
days after the date of such notification by Landlord, elect to terminate this
Lease as of the date that is 60 days after the date of discovery of such damage
or destruction. Unless either party so elects to terminate this Lease, Landlord
shall (with any deductible payable in connection with the insurance proceeds to
be treated as a current Operating Expense) promptly restore the Premises
(including the improvements paid for by the Tenant Allowance but excluding the
improvements installed by Tenant or by Landlord and paid for by Tenant), subject
to receipt of sufficient insurance proceeds as approved by Landlord’s mortgagee
or delays arising from the collection of insurance proceeds or from Force
Majeure events or as needed to obtain any license, clearance or other
authorization of any kind required to enter into and restore the Premises issued
by any Governmental Authority having jurisdiction over the use, storage,
handling, treatment, generation, release, disposal, removal or remediation of
Hazardous Materials (as defined in Section 30) in, on or about the Premises
(collectively referred to herein as “Hazardous Materials Clearances”); provided,
however, that if repair or restoration of the Premises is not substantially
complete as of the end of the Maximum Restoration Period or, if longer, the
Restoration Period, Tenant may terminate this Lease by notice to Landlord given
any time after the expiration of the Maximum Restoration Period (but before the
substantial completion of the repair or restoration of the Premises), in which
event Landlord shall be relieved of its obligation to make such repairs or
restoration and this Lease shall terminate as of the date that is 75 days after
the later of: (i) discovery of such damage or destruction, or (ii) the date all
required Hazardous Materials Clearances are obtained, but Landlord shall retain
any Rent paid and the right to any Rent payable by Tenant prior to such election
by Landlord or Tenant.

Tenant, at its expense, shall promptly perform, subject to delays arising from
the collection of insurance proceeds, from Force Majeure (as defined in Section
34) events or to obtain Hazardous Material Clearances, all repairs or
restoration to the improvements to the Premises paid for by Tenant and shall
promptly re-enter the Premises and commence doing business in accordance with
this Lease. Notwithstanding the foregoing, Landlord or Tenant may terminate this
Lease if the Premises are damaged during the last 1 year of the Term and
Landlord reasonably estimates that it will take more than 2 months to repair
such damage, or if insurance proceeds are not available for such restoration.
Rent shall be abated from the date of such casualty until the Premises are
repaired and restored, in the proportion which the area of the Premises, if any,
which is not usable by Tenant bears to the total area of the Premises, unless
Landlord provides Tenant with other space during the period of repair that is
suitable for the temporary conduct of Tenant’s business. Such abatement shall be
(i) the sole remedy of Tenant, and except as provided in this Section 18, Tenant
waives any right to terminate the Lease by reason of damage or casualty loss,
and (ii) conditioned on Tenant obtaining (or causing its subtenants or occupants
of the Premises to obtain) those Hazardous Materials Clearances that are
necessary to enable Landlord to begin and complete such repair and restoration.

The provisions of this Lease, including this Section 18, constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises, or any other portion of the
Project, and any statute or regulation which is now or may hereafter be in
effect shall have no application to this Lease or any damage or destruction to
all or any part of the Premises or any other portion of the Project, the parties
hereto expressly agreeing that this Section 18 sets forth their entire
understanding and agreement with respect to such matters.

19.       Condemnation. If the whole or any material part of the Premises or the
Project is taken for any public or quasi-public use under governmental law,
ordinance, or regulation, or by right of eminent domain, or by private purchase
in lieu thereof (a “Taking” or “Taken”), and the Taking would in the reasonable
judgment of Landlord (which judgment Landlord shall promptly communicate to
Tenant) either prevent or materially interfere with Tenant’s use of the Premises
or materially interfere with or impair Landlord’s ownership or operation of the
Project, then upon written notice by Landlord or Tenant to the other this Lease
shall terminate and Rent shall be apportioned as of said date. If part of the
Premises shall be Taken, and this Lease is not terminated as provided above,
Landlord shall promptly restore the Premises and the Project as nearly as is
commercially reasonable under the circumstances to their condition prior to such
partial Taking and the rentable square footage of the Building, the rentable
square footage of the Premises, Tenant’s Share of Operating Expenses and the
Rent payable hereunder during the unexpired Term shall be reduced to such extent
as may be fair and reasonable under the circumstances. Upon any such Taking,
Landlord shall be entitled to receive the entire price or award from any such
Taking without any payment to Tenant, and Tenant hereby assigns to Landlord
Tenant’s interest, if any, in such award. Tenant shall have the right, to the
extent that same shall not diminish Landlord’s award, to make a separate claim
against the condemning authority (but not Landlord) for such compensation as may
be separately awarded or recoverable by Tenant for moving expenses and damage to
Tenant’s trade fixtures, if a separate award for such items is made to



9 West Watkins Mill Road/BioVeris Corporation - Page 14

 

Tenant. Tenant hereby waives any and all rights it might otherwise have pursuant
to any provision of state law to terminate this Lease upon a partial Taking of
the Premises or the Project.

20.       Events of Default. Each of the following events shall be a default
(“Default”) by Tenant under this Lease:

(a)       Payment Defaults. Tenant shall fail to pay any installment of Rent or
any other payment hereunder when due; provided, however, that Landlord will give
Tenant notice and an opportunity to cure any failure to pay Rent within 3 days
of any such notice not more than once in any 12 month period and Tenant agrees
that such notice shall be in lieu of and not in addition to, or shall be deemed
to be, any notice required by law.

(b)       Insurance. Any insurance required to be maintained by Tenant pursuant
to this Lease shall be canceled or terminated or shall expire or shall be
reduced or materially changed, or Landlord shall receive a notice of nonrenewal
of any such insurance and Tenant shall fail to obtain replacement insurance at
least 30 days before the expiration of the current coverage.

(c)       Abandonment. Tenant shall abandon the Premises without (i) the release
of the Premises of all Hazardous Materials Clearances and free of any residual
impact from the Tenant HazMat Operations, and (ii) complying with the provisions
of Section 28.

(d)       Improper Transfer. Tenant shall assign, sublease or otherwise transfer
or attempt to transfer all or any portion of Tenant’s interest in this Lease or
the Premises except as expressly permitted herein, or Tenant’s interest in this
Lease shall be attached, executed upon, or otherwise judicially seized and such
action is not released within 90 days of the action.

(e)       Liens. Tenant shall fail to discharge or otherwise obtain the release
of any lien placed upon the Premises in violation of this Lease within 10 days
after any such lien is filed against Landlord’s interest in the Premises.

(f)        Insolvency Events. Tenant or any guarantor or surety of Tenant’s
obligations hereunder shall: (A) make a general assignment for the benefit of
creditors; (B) commence any case, proceeding or other action seeking to have an
order for relief entered on its behalf as a debtor or to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
liquidation, dissolution or composition of it or its debts or seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or of any substantial part of its property (collectively a
“Proceeding for Relief”); (C) become the subject of any Proceeding for Relief
which is not dismissed within 90 days of its filing or entry; or (D) die or
suffer a legal disability (if Tenant, guarantor, or surety is an individual) or
be dissolved or otherwise fail to maintain its legal existence (if Tenant,
guarantor or surety is a corporation, partnership or other entity).

(g)       Estoppel Certificate or Subordination Agreement. Tenant fails to
execute any document required from Tenant under Sections 23 or 27 within 7 days
after a second notice requesting such document.

(h)       Other Defaults. Tenant shall fail to comply with any provision of this
Lease other than those specifically referred to in this Section 20, and, except
as otherwise expressly provided herein, such failure shall continue for a period
of 20 days after written notice thereof from Landlord to Tenant.

Any notice given under Section 20(h) hereof shall: (i) specify the alleged
default, (ii) demand that Tenant cure such default, (iii) be in lieu of, and not
in addition to, or shall be deemed to be, any notice required under any
provision of applicable law, and (iv) not be deemed a forfeiture or a
termination of this Lease unless Landlord elects otherwise in such notice;
provided that if the nature of Tenant’s default pursuant to Section 20(h) is
such that it cannot be cured by the payment of money and reasonably requires
more than 20 days to cure, then Tenant shall not be deemed to be in default if
Tenant commences such cure within said 20 day period and thereafter diligently
prosecutes the same to completion; provided, however, that such cure shall be
completed no later than 60 days from the date of Landlord’s notice.

 

21.

Landlord’s Remedies.

(a)       Interest. Upon a Default by Tenant hereunder, Landlord may, without
waiving or releasing any obligation of Tenant hereunder, make such payment or
perform such act. All sums so paid or incurred by Landlord, together with
interest thereon, from the date such sums were paid or incurred, at the annual
rate equal to 12% per



9 West Watkins Mill Road/BioVeris Corporation - Page 15

 

annum or the highest rate permitted by law (the “Default Rate”), whichever is
less, shall be payable to Landlord on demand as Additional Rent. Nothing herein
shall be construed to create or impose a duty on Landlord to mitigate any
damages resulting from Tenant’s Default hereunder.

(b)       Late Payment Rent. Late payment by Tenant to Landlord of Rent and
other sums due will cause Landlord to incur costs not contemplated by this
Lease, the exact amount of which will be extremely difficult and impracticable
to ascertain. Such costs include, but are not limited to, processing and
accounting charges and late charges which may be imposed on Landlord under any
Mortgage covering the Premises. Therefore, if any installment of Rent due from
Tenant is not received by Landlord within 5 days after the date such payment is
due, Tenant shall pay to Landlord an additional sum of 6% of the overdue Rent as
a late charge (provided that Tenant shall not be required to pay such late
charge upon the first occurrence of a late payment by Tenant of Rent). The
parties agree that this late charge represents a fair and reasonable estimate of
the costs Landlord will incur by reason of late payment by Tenant. In addition
to the late charge, Rent not paid when due shall bear interest at the Default
Rate from the 5th day after the date due until paid.

(c)       Re-Entry. Upon a Default by Tenant hereunder, Landlord shall have the
right, immediately or at any time thereafter, without further notice to Tenant
(unless otherwise provided herein), to enter the Premises, without terminating
this Lease or being guilty of trespass, and do any and all acts as Landlord may
deem necessary, proper or convenient to cure such Default, for the account and
at the expense of Tenant, any notice to quit or notice of Landlord’s intention
to re-enter being hereby expressly waived, and Tenant agrees to pay to Landlord
as Additional Rent all damage and/or expense incurred by Landlord in so doing,
including interest at the Default Rate, from the due date until the date payment
is received by Landlord.

(d)       Termination. Upon a Default by Tenant hereunder, Landlord shall have
the right to terminate this Lease and Tenant’s right to possession of the
Premises and, with or without legal process, take possession of the Premises and
remove Tenant, any occupant and any property therefrom, using such force as may
be necessary, without being guilty of trespass and without relinquishing any
rights of Landlord against Tenant, any notice to quit, or notice of Landlord’s
intention to re-enter being hereby expressly waived. Upon a Default by Tenant
hereunder, Landlord shall be entitled to recover damages from Tenant for all
amounts covenanted to be paid during the remainder of the Term (except for the
period of any holdover by Tenant, in which case the monthly rental rate stated
at Section 8 herein shall apply), which may be accelerated by Landlord at its
option, together with (i) all expenses of any proceedings (including, but not
limited to, legal expenses and attorney’s fees) which may be necessary in order
for Landlord to recover possession of the Premises, (ii) the expenses of the
re-renting of the Premises (including, but not limited to, any standard market
commissions paid to any real estate agent, advertising expense and the costs of
such alterations, repairs, replacements or modifications that Landlord, in its
sole judgment, considers advisable and necessary for the purpose of re-renting),
and (iii) interest computed at the Default Rate from the due date until paid;
provided, however, that there shall be credited against the amount of such
damages all amounts received by Landlord from such re-renting of the Premises,
with any overage being refunded to Tenant. Landlord shall in no event be liable
in any way whatsoever for failure to re-rent the Premises or, in the event that
the Premises are re-rented, for failure to collect the rent thereof under such
re-renting and Tenant expressly waives any duty of the Landlord to mitigate
damages. No act or thing done by Landlord shall be deemed to be an acceptance of
a surrender of the Premises, unless Landlord shall execute a written agreement
of surrender with Tenant. Tenant’s liability hereunder shall not be terminated
by the execution of a new lease of the Premises by Landlord, unless that new
lease expressly so states. In the event Landlord does not exercise its option to
accelerate the payment of amounts owed as provided hereinabove, then Tenant
agrees to pay to Landlord, upon demand, the amount of damages herein provided
after the amount of such damages for any month shall have been ascertained;
provided, however, that any expenses incurred by Landlord shall be deemed to be
a part of the damages for the month in which they were incurred. Separate
actions may be maintained each month or at other times by Landlord against
Tenant to recover the damages then due, without waiting until the end of the
term of this Lease to determine the aggregate amount of such damages. Tenant
hereby expressly waives any and all rights of redemption granted by or under any
present or future laws in the event of Tenant being evicted or being
dispossessed for any cause, or in the event of Landlord obtaining possession of
the Premises by reason of the violation by Tenant of any of the covenants and
conditions of this Lease.

(e)       Other Remedies. Upon a Default by Tenant hereunder, In addition to the
foregoing, Landlord, at its option, without further notice or demand to Tenant,
shall have all other rights and remedies provided at law or in equity.



9 West Watkins Mill Road/BioVeris Corporation - Page 16

 

 

22.

Assignment and Subletting.

(a)       General Prohibition. Without Landlord’s prior written consent subject
to and on the conditions described in this Section 22, Tenant shall not,
directly or indirectly, voluntarily or by operation of law (e.g., merger or
conversion of Tenant’s legal form), assign this Lease or sublease the Premises
or any part thereof or mortgage, pledge, or hypothecate its leasehold interest
or grant any concession or license within the Premises, and any attempt to do
any of the foregoing shall be void and of no effect. If Tenant is a corporation,
partnership or limited liability company, the shares or other ownership
interests thereof which are not actively traded upon a stock exchange or in the
over-the-counter market, a transfer or series of transfers whereby 49% or more
of the issued and outstanding shares or other ownership interests of such
corporation are, or voting control is, transferred (but excepting transfers upon
deaths of individual owners) from a person or persons or entity or entities
which were owners thereof at time of execution of this Lease to persons or
entities who were not owners of shares or other ownership interests of the
corporation, partnership or limited liability company at time of execution of
this Lease, shall be deemed an assignment of this Lease requiring the consent of
Landlord as provided in this Section 22 unless otherwise provided in this
Section 22.

(b)       Permitted Transfers. If Tenant desires to assign, hypothecate or
otherwise transfer this Lease or sublet the Premises other than pursuant to a
Permitted Assignment (as defined below, then at least 10 business days, but not
more than 45 business days, before the date Tenant desires the assignment or
sublease to be effective (the “Assignment Date”), Tenant shall give Landlord a
notice (the “Assignment Notice”) containing such information about the proposed
assignee or sublessee, including the proposed use of the Premises and any
Hazardous Materials proposed to be used, stored, handled, treated, generated in
or released or disposed of from the Premises, the Assignment Date, any
relationship between Tenant and the proposed assignee or sublessee, and all
material terms and conditions of the proposed assignment or sublease, including
a copy of any proposed assignment or sublease in its final form, and such other
information as Landlord may deem reasonably necessary or appropriate to its
consideration whether to grant its consent. Landlord may, by giving written
notice to Tenant within 15 business days after receipt of the Assignment Notice:
(i) grant such consent, or (ii) refuse such consent, in its reasonable
discretion (provided that Landlord shall further have the right to review and
approve or disapprove the proposed form of sublease prior to the effective date
of any such subletting). No failure of Landlord to deliver a timely notice in
response to the Assignment Notice shall be deemed to be Landlord’s consent to
the proposed assignment, sublease or other transfer. Tenant shall reimburse
Landlord for all of Landlord’s reasonable out-of-pocket expenses in connection
with its consideration of any Assignment Notice. Notwithstanding the foregoing,
Landlord’s consent to a subletting of any portion of the Premises to any
Affiliated User (as defined below) shall not be required, provided that (A)
Landlord shall have the right to approve the form of any such sublease, and (B)
Tenant delivers to Landlord prompt written notice thereof. For purposes of this
Lease, “Affiliated User” means any entity that owns 25% or more of the issued
and outstanding shares or other ownership interests in any of Wellstat
Biologics, Inc., Wellstat Therapeutics, Inc., or Advanced Vision Therapies, Inc.
(collectively, “Tenant Affiliates”), any entity that is owned 25% or more by any
of the Tenant Affiliates, or any entity the equity interests of which are owned
25% or more by Samuel Wohlstadter, Nadine Wohlstadter, or David Wohlstadter.

In addition, Tenant shall have the right to assign this Lease, upon 30 days
prior written notice to Landlord but without obtaining Landlord’s prior written
consent, to a corporation or other entity which is a successor-in-interest to
Tenant, by way of merger, consolidation or corporate reorganization, or by the
purchase of all or a portion of the assets or the ownership interests of Tenant
provided that (i) such merger or consolidation, or such acquisition or
assumption, as the case may be, is for a good business purpose and not
principally for the purpose of transferring the Lease, and (ii) the net worth
(as determined in accordance with GAAP) of the assignee is not less than
$20,000,000 as of the date immediately preceding such merger, consolidation,
corporate reorganization, or sale, and (iii) such assignee shall agree in
writing to assume all of the terms, covenants and conditions of this Lease
arising after the effective date of the assignment (the transfer described in
this paragraph, together with the transfer described in the last two sentences
of the preceding paragraph, shall each constitute a “Permitted Assignment”).



9 West Watkins Mill Road/BioVeris Corporation - Page 17

 

nature of the Building; (2) in Landlord’s reasonable judgment, the use of the
Premises by the proposed assignee or

subtenant would entail any alterations that would lessen the value of the
leasehold improvements in the Premises, or would require increased services by
Landlord; (3) in Landlord’s reasonable judgment, the proposed assignee or
subtenant lacks the creditworthiness to support the financial obligations it
will incur under the proposed assignment or sublease; (4) in Landlord’s
reasonable judgment, the character, reputation, or business of the proposed
assignee or subtenant is inconsistent with the type and quality of the first
class nature of the Building; (5) Landlord has received from any prior landlord
to the proposed assignee or subtenant a substantively negative report dealing
with material matters concerning such prior landlord’s experience with the
proposed assignee or subtenant; (6) Landlord has experienced previous defaults
by or is in litigation with the proposed assignee or subtenant; (7) the use of
the Premises by the proposed assignee or subtenant will violate any applicable
Legal Requirement; (8) the proposed assignment or sublease will create a vacancy
elsewhere in the Building; or (9) the assignment or sublease is prohibited by
Landlord’s lender.

(c)       Additional Conditions. As a condition to any such assignment or
subletting, whether or not Landlord’s consent is required, Landlord may require:

(i)        that any assignee or subtenant agree, in writing at the time of such
assignment or subletting, that if Landlord gives such party notice that Tenant
is in default under this Lease, such party shall thereafter make all payments
otherwise due Tenant directly to Landlord, which payments will be received by
Landlord without any liability except to credit such payment against those due
under the Lease, and any such third party shall agree to attorn to Landlord or
its successors and assigns should this Lease be terminated for any reason;
provided, however, in no event shall Landlord or its successors or assigns be
obligated to accept such attornment; and

(ii)       A list of Hazardous Materials, certified by the proposed assignee or
sublessee to be true and correct, which the proposed assignee or sublessee
intends to use, store, handle, treat, generate in or release or dispose of from
the Premises, together with copies of all documents relating to such use,
storage, handling, treatment, generation, release or disposal of Hazardous
Materials by the proposed assignee or subtenant in the Premises or on the
Project, prior to the proposed assignment or subletting, including, without
limitation: permits; approvals; reports and correspondence; storage and
management plans; plans relating to the installation of any storage tanks to be
installed in or under the Project (provided, said installation of tanks shall
only be permitted after Landlord has given its written consent to do so, which
consent may be withheld in Landlord’s sole and absolute discretion); and all
closure plans or any other documents required by any and all federal, state and
local Governmental Authorities for any storage tanks installed in, on or under
the Project for the closure of any such tanks. Neither Tenant nor any such
proposed assignee or subtenant is required, however, to provide Landlord with
any portion(s) of the such documents containing information of a proprietary
nature which, in and of themselves, do not contain a reference to any Hazardous
Materials or hazardous activities.

(d)       No Release of Tenant, Sharing of Excess Rents. Notwithstanding any
assignment or subletting, Tenant and any guarantor or surety of Tenant’s
obligations under this Lease shall at all times remain fully and primarily
responsible and liable for the payment of Rent and for compliance with all of
Tenant’s other obligations under this Lease. If all sums due and payable by a
sublessee or assignee (or a combination of the rental payable under such
sublease or assignment) to Tenant or its agent or on behalf of such sublessee or
assignee under or on account of such sublease or assignment exceeds the sum of
the Rent payable under this Lease (excluding however, the actual and reasonable
brokerage fees, advertising and legal costs and any design or construction fees
directly related to and required pursuant to the terms of any such sublease or
assignment and the expenses of improvements constructed in the space subject to
such sublease or assignment and paid for by Tenant) (“Excess Rent”), then Tenant
shall be bound and obligated to pay Landlord as Additional Rent hereunder 50% of
such Excess Rent within 10 days following receipt thereof by Tenant. To the
extent there is no Excess Rent based on such calculation, Tenant may retain all
of the rental due and payable by such sublessee or assignee. If Tenant has
provided any rental abatement to such subtenant or assignee, for purposes of
determining the amount of any Excess Rent the amount of such rental abatement
shall not be factored into the rental payable under such sublease or assignment.
If Tenant shall sublet the Premises or any part thereof, Tenant hereby
immediately and irrevocably assigns to Landlord, as security for Tenant’s
obligations under this Lease, all rent from any such subletting, and Landlord as
assignee and as attorney-in-fact for Tenant, or a receiver for Tenant appointed
on Landlord’s application, may collect such rent and apply it toward Tenant’s
obligations under this Lease; except that, until the occurrence of a Default,
Tenant shall



9 West Watkins Mill Road/BioVeris Corporation - Page 18

 

have the right to collect such rent. The provisions of this paragraph shall not
apply to any space within the Premises occupied by an Affiliated User.

(e)       No Waiver. The consent by Landlord to an assignment or subletting
shall not relieve Tenant or any assignees of this Lease or any sublessees of the
Premises from obtaining the consent of Landlord to any further assignment or
subletting nor shall it release Tenant or any assignee or sublessee of Tenant
from full and primary liability under the Lease. The acceptance of Rent
hereunder, or the acceptance of performance of any other term, covenant, or
condition thereof, from any other person or entity shall not be deemed to be a
waiver of any of the provisions of this Lease or a consent to any subletting,
assignment or other transfer of the Premises.

(f)        Prior Conduct of Proposed Transferee. Notwithstanding any other
provision of this Section 22, if (i) the proposed assignee or sublessee of
Tenant has been required by any prior landlord, lender or Governmental Authority
to take remedial action in connection with Hazardous Materials contaminating a
property, where the contamination resulted from such party’s action or use of
the property in question, (ii) the proposed assignee or sublessee is subject to
an enforcement order issued by any Governmental Authority in connection with the
use, storage, handling, treatment, generation, release or disposal of Hazardous
Materials (including, without limitation, any order related to the failure to
make a required reporting to any Governmental Authority), or (iii) because of
the existence of a pre-existing environmental condition in the vicinity of or
underlying the Project, the risk that Landlord would be targeted as a
responsible party in connection with the remediation of such pre-existing
environmental condition would be materially increased or exacerbated by the
proposed use of Hazardous Materials by such proposed assignee or sublessee,
Landlord shall have the absolute right to refuse to consent to any assignment or
subletting to any such party.

23.       Estoppel Certificate. Tenant shall, within 10 business days of written
notice from Landlord, execute, acknowledge and deliver a statement in writing in
any form reasonably requested by a proposed lender or purchaser, (i) certifying
that this Lease is unmodified and in full force and effect (or, if modified,
stating the nature of such modification and certifying that this Lease as so
modified is in full force and effect) and the dates to which the rental and
other charges are paid in advance, if any, (ii) acknowledging that there are not
any uncured defaults on the part of Landlord hereunder, or specifying such
defaults if any are claimed, and (iii) setting forth such further information
with respect to the status of this Lease or the Premises as may be requested
thereon. Any such statement may be relied upon by any prospective purchaser or
encumbrancer of all or any portion of the real property of which the Premises
are a part. Tenant’s failure to deliver such statement within such time shall,
at the option of Landlord, be conclusive upon Tenant that the Lease is in full
force and effect and without modification except as may be represented by
Landlord in any certificate prepared by Landlord and delivered to Tenant for
execution.

24.       Quiet Enjoyment. So long as Tenant shall perform all of the covenants
and agreements herein required to be performed by Tenant, Tenant shall, subject
to the terms of this Lease, at all times during the Term, have peaceful and
quiet enjoyment of the Premises against any person claiming by, through or under
Landlord.

25.       Prorations. All prorations required or permitted to be made hereunder
shall be made on the basis of the actual number of days in the year or month in
question.

26.       Rules and Regulations. Tenant shall, at all times during the Term and
any extension thereof, comply with all reasonable rules and regulations at any
time or from time to time established by Landlord covering use of the Premises
and the Project. The current rules and regulations are attached hereto as
Exhibit D. If there is any conflict between said rules and regulations and other
provisions of this Lease, the terms and provisions of this Lease shall control.
Landlord shall not have any liability or obligation for the breach of any rules
or regulations by other tenants in the Project and shall not enforce such rules
and regulations in a discriminatory manner.

27.       Subordination. This Lease and Tenant’s interest and rights hereunder
are hereby made and shall be subject and subordinate at all times to the lien of
any Mortgage now existing or hereafter created on or against the Project or the
Premises, and all amendments, restatements, renewals, modifications,
consolidations, refinancing, assignments and extensions thereof, without the
necessity of any further instrument or act on the part of Tenant; provided,
however that so long as there is no Default hereunder, Tenant’s rights under
this Lease, including its right to possession of the Premises, shall not be
disturbed by the Holder of any such Mortgage. Tenant agrees, at the election of
the Holder of any such Mortgage, to attorn to any such Holder. Tenant agrees
upon demand to execute, acknowledge and deliver such instruments, confirming
such subordination, and such instruments of attornment as shall be requested by
any such Holder, provided any such instruments contain appropriate
non-disturbance



9 West Watkins Mill Road/BioVeris Corporation - Page 19

 

provisions assuring Tenant’s quiet enjoyment of the Premises as set forth in
Section 24 hereof. Notwithstanding the foregoing, any such Holder may at any
time subordinate its Mortgage to this Lease, without Tenant’s consent, by notice
in writing to Tenant, and thereupon this Lease shall be deemed prior to such
Mortgage without regard to their respective dates of execution, delivery or
recording and in that event such Holder shall have the same rights with respect
to this Lease as though this Lease had been executed prior to the execution,
delivery and recording of such Mortgage and had been assigned to such Holder. As
of the Commencement Date, the Project is not subject to the lien of any
Mortgage. On Tenant’s written request, Landlord shall use its commercially
reasonable efforts (but with no obligation to pay any out-of-pocket fees or
sums) to obtain from any Holder of a first lien Mortgage at any time hereafter
during the Term covering any or all of the Project or the Premises a
non-disturbance agreement on Holder’s standard form in favor of Tenant assuring
Tenant’s quiet enjoyment of the Premises as set forth in Section 24 hereof. The
term “Mortgage” whenever used in this Lease shall be deemed to include deeds of
trust, security assignments and any other encumbrances, and any reference to the
“Holder” of a Mortgage shall be deemed to include the beneficiary under a deed
of trust.

28.       Surrender. Upon the expiration of the Term or earlier termination of
Tenant’s right of possession, Tenant shall surrender the Premises to Landlord in
the same condition as received, subject to any Alterations or Installations
permitted by Landlord to remain in the Premises, free of Hazardous Materials
brought upon, kept, used, stored, handled, treated, generated in, or released or
disposed of from, the Premises by any person other than a Landlord Party
(collectively, “Tenant HazMat Operations”) and released of all Hazardous
Materials Clearances, broom clean, ordinary wear and tear and casualty loss and
condemnation covered by Sections 18 and 19 excepted. At least 2 months prior to
the surrender of the Premises, Tenant shall deliver to Landlord a narrative
description of the actions proposed (or required by any Governmental Authority)
to be taken by Tenant in order to surrender the Premises (including any
Installations permitted by Landlord to remain in the Premises) at the expiration
or earlier termination of the Term, free from any residual impact from the
Tenant HazMat Operations and otherwise released for unrestricted use and
occupancy (the “Surrender Plan”). Such Surrender Plan shall be accompanied by a
current listing of (i) all Hazardous Materials licenses and permits held by or
on behalf of any Tenant Party with respect to the Premises, and (ii) all
Hazardous Materials used, stored, handled, treated, generated, released or
disposed of from the Premises, and shall be subject to the review and approval
of Landlord’s environmental consultant. In connection with the review and
approval of the Surrender Plan, upon the request of Landlord, Tenant shall
deliver to Landlord or its consultant such additional non-proprietary
information concerning Tenant HazMat Operations as Landlord shall request. On or
before such surrender, Tenant shall deliver to Landlord evidence that the
approved Surrender Plan shall have been satisfactorily completed and Landlord
shall have the right, subject to reimbursement at Tenant’s expense as set forth
below, to cause Landlord’s independent third party environmental consultant to
inspect the Premises and perform such additional procedures as may be deemed
reasonably necessary to confirm that the Premises are, as of the effective date
of such surrender or early termination of the Lease, free from any residual
impact from Tenant HazMat Operations. Tenant shall reimburse Landlord, as
Additional Rent, for the actual out-of pocket expense incurred by Landlord for
Landlord’s independent third party environmental consultant to review and
approve the Surrender Plan and to visit the Premises and verify satisfactory
completion of the same, which cost shall not exceed $2,500. Landlord shall have
the unrestricted right to deliver such Surrender Plan and any report by
Landlord’s independent third party environmental consultant with respect to the
surrender of the Premises to third parties.

If Tenant shall fail to prepare or submit a Surrender Plan approved by Landlord,
or if Tenant shall fail to complete the approved Surrender Plan, or if such
Surrender Plan, whether or not approved by Landlord, shall fail to adequately
address any residual effect of Tenant HazMat Operations in, on or about the
Premises, Landlord shall have the right to take such actions as Landlord may
deem reasonable or appropriate to assure that the Premises and the Project are
surrendered free from any residual impact from Tenant HazMat Operations, the
cost of which actions shall be reimbursed by Tenant as Additional Rent, without
regard to the limitation set forth in the first paragraph of this Section 28.

Tenant shall immediately return to Landlord all keys and/or access cards to
parking, the Project, restrooms or all or any portion of the Premises furnished
to or otherwise procured by Tenant. If any such access card or key is lost,
Tenant shall pay to Landlord, at Landlord’s election, either the cost of
replacing such lost access card or key or changing the lock or locks opened by
such lost key; provided, however, that Landlord shall replace not more than 2
lost access cards at no charge to Tenant. Any Tenant’s Property, Alterations and
property not so removed by Tenant as permitted or required herein shall be
deemed abandoned and may be stored, removed, and disposed of by Landlord at
Tenant’s expense, and Tenant waives all claims against Landlord for any damages
resulting from



9 West Watkins Mill Road/BioVeris Corporation - Page 20

 

Landlord’s retention and/or disposition of such property. All obligations of
Tenant hereunder not fully performed as of the termination of the Term,
including the obligations of Tenant under Section 30 hereof, shall survive the
expiration or earlier termination of the Term, including, without limitation,
indemnity obligations, payment obligations with respect to Rent and obligations
concerning the condition and repair of the Premises.

29.       Waiver of Jury Trial. TENANT AND LANDLORD WAIVE ANY RIGHT TO TRIAL BY
JURY OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND TENANT ARISING OUT OF THIS
LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

 

30.

Environmental Requirements.

(a)       Prohibition/Compliance/Indemnity. Tenant shall not cause or permit any
Hazardous Materials (as hereinafter defined) to be brought upon, kept, used,
stored, handled, treated, generated in or about, or released or disposed of
from, the Premises or the Project in violation of applicable Environmental
Requirements (as hereinafter defined) by Tenant or any Tenant Party. If Tenant
breaches the obligation stated in the preceding sentence, or if the presence of
Hazardous Materials in the Premises during the Term or any holding over results
in contamination of the Premises, the Project or any adjacent property or if
contamination of the Premises, the Project or any adjacent property by Hazardous
Materials brought into, kept, used, stored, handled, treated, generated in or
about, or released or disposed of from, the Premises by anyone other than
Landlord and Landlord’s employees, agents and contractors otherwise occurs
during the Term or any holding over, Tenant hereby indemnifies and shall defend
and hold Landlord, its officers, directors, employees, agents and contractors
harmless from any and all actions (including, without limitation, remedial or
enforcement actions of any kind, administrative or judicial proceedings, and
orders or judgments arising out of or resulting therefrom), costs, claims,
damages (including, without limitation, punitive damages and damages based upon
diminution in value of the Premises or the Project, or the loss of, or
restriction on, use of the Premises or any portion of the Project), expenses
(including, without limitation, attorneys’, consultants’ and experts’ fees,
court costs and amounts paid in settlement of any claims or actions), fines,
forfeitures or other civil, administrative or criminal penalties, injunctive or
other relief (whether or not based upon personal injury, property damage, or
contamination of, or adverse effects upon, the environment, water tables or
natural resources), liabilities or losses (collectively, “Environmental Claims”)
which arise during or after the Term as a result of such contamination. This
indemnification of Landlord by Tenant includes, without limitation, costs
incurred in connection with any investigation of site conditions or any cleanup,
treatment, remedial, removal, or restoration work required by any federal, state
or local Governmental Authority because of Hazardous Materials present in the
air, soil or ground water above, on, or under the Premises. Without limiting the
foregoing, if the presence of any Hazardous Materials on the Premises, the
Project or any adjacent property caused or permitted by Tenant or any Tenant
Party results in any contamination of the Premises, the Project or any adjacent
property, Tenant shall promptly take all actions at its sole expense and in
accordance with applicable Environmental Requirements as are necessary to return
the Premises, the Project or any adjacent property to the condition existing
prior to the time of such contamination, provided that Landlord’s approval of
such action shall first be obtained, which approval shall not unreasonably be
withheld so long as such actions would not potentially have any material adverse
long-term or short-term effect on the Premises or the Project. Notwithstanding
anything in this Lease to the contrary, Tenant shall have no obligation to
remove or remediate contamination caused by any Hazardous Materials brought,
discharged, or released onto the Premises by Landlord or that existed in the
Premises as of the Commencement Date and were not brought, discharged, or
released onto the Premises by Tenant or any Tenant Party. To the extent (and
only to the extent) covered by Landlord’s pollution legal liability insurance,
Landlord hereby agrees to indemnify, defend, and hold harmless Tenant from any
and all Environmental Claims that existed, accrued, or arose prior to the
Tenant’s occupancy of the Premises, and which Tenant did not cause, contribute
to, or exacerbate (“Pre-Existing Environmental Claims”), and Environmental
Claims arising during the term that Tenant can prove were caused by Landlord or
Landlord’s agents (including, without limitation, any person for whom Landlord
is responsible) and which Tenant did not cause, contribute to, or exacerbate
(“Landlord Caused Environmental Claims”). Notwithstanding anything to the
contrary in this Section 30(a), the use of the words “permit” or “permitted” in
this Section 30(a) shall not be interpreted to impose any obligation on Tenant,
and Tenant shall have no obligation, (i) to interfere with or otherwise take
action to abate the migration of subsurface Hazardous Materials from or to the
Project or (ii) to clean up, treat, remove, or otherwise remediate any
subsurface Hazardous Materials that migrate onto the Project that Tenant did not
cause, contribute to, or exacerbate (provided that if Tenant has caused,
contributed to, or exacerbated any condition, Tenant’s liability shall be
limited to the extent that Tenant caused,



9 West Watkins Mill Road/BioVeris Corporation - Page 21

 

contributed to, or exacerbated such condition), or (iii) to indemnify Landlord
with respect to any Environmental Claims related to the migration of subsurface
Hazardous Materials onto the Project that Tenant did not cause, contribute to,
or exacerbate (provided that if Tenant has caused, contributed to, or
exacerbated any condition, Tenant’s liability shall be limited to the extent
that Tenant caused, contributed to, or exacerbated such condition).

(b)       Business. Landlord acknowledges that it is not the intent of this
Section 30 to prohibit Tenant from using the Premises for the Permitted Use.
Tenant may operate its business according to prudent industry practices so long
as the use or presence of Hazardous Materials is strictly and properly monitored
according to all then applicable Environmental Requirements. As a material
inducement to Landlord to allow Tenant to use Hazardous Materials in connection
with its business, Tenant agrees to deliver to Landlord prior to the
Commencement Date a list identifying each type of Hazardous Materials to be
brought upon, kept, used, stored, handled, treated, generated on, or released or
disposed of from, the Premises and setting forth any and all governmental
approvals or permits required in connection with the presence, use, storage,
handling, treatment, generation, release or disposal of such Hazardous Materials
on or from the Premises (“Hazardous Materials List”). Tenant shall deliver to
Landlord an updated Hazardous Materials List at least once a year and shall also
notify Landlord before any new Hazardous Material is brought onto, kept, used,
stored, handled, treated, generated on, or released or disposed of from, the
Premises. Tenant shall deliver to Landlord true and correct copies of the
following documents (the “Haz Mat Documents”) relating to the use, storage,
handling, treatment, generation, release or disposal of Hazardous Materials
prior to the Commencement Date, or if unavailable at that time, concurrent with
the receipt from or submission to a Governmental Authority: permits; approvals;
reports and correspondence; storage and management plans, notice of violations
of any Legal Requirements; plans relating to the installation of any storage
tanks to be installed in or under the Project (provided, said installation of
tanks shall only be permitted after Landlord has given Tenant its written
consent to do so, which consent may be withheld in Landlord’s sole and absolute
discretion); all closure plans or any other documents required by any and all
federal, state and local Governmental Authorities for any storage tanks
installed in, on or under the Project for the closure of any such tanks; and a
Surrender Plan (to the extent surrender in accordance with Section 28 cannot be
accomplished in 2 months). Tenant is not required, however, to provide Landlord
with any portion(s) of the Haz Mat Documents containing information of a
proprietary nature which, in and of themselves, do not contain a reference to
any Hazardous Materials or hazardous activities. It is not the intent of this
Section to provide Landlord with information which could be detrimental to
Tenant’s business should such information become possessed by Tenant’s
competitors. Landlord shall maintain the confidentiality of the contents of the
Hazardous Materials List, except to the extent that disclosure is required by
any Legal Requirement or is made to Landlord’s consultants, advisors,
prospective owners and tenants, and any Holder.

(c)       Tenant Representation and Warranty. Tenant hereby represents and
warrants to Landlord that (i) neither Tenant nor any of its legal predecessors
has been required by any prior landlord, lender or Governmental Authority at any
time to take remedial action in connection with Hazardous Materials
contaminating a property which contamination was permitted by Tenant of such
predecessor or resulted from Tenant’s or such predecessor’s action or use of the
property in question, and (ii) Tenant is not subject to any enforcement order
issued by any Governmental Authority in connection with the use, storage,
handling, treatment, generation, release or disposal of Hazardous Materials
(including, without limitation, any order related to the failure to make a
required reporting to any Governmental Authority). If Landlord determines that
this representation and warranty was not true as of the Commencement Date,
Landlord shall have the right to terminate this Lease in Landlord’s sole and
absolute discretion.

(d)       Testing. Landlord shall have access to, and a right to perform
inspections and tests of, the Premises and the Project to determine Tenant’s
compliance with Environmental Requirements, its obligations under this Section
30, or the environmental condition of the Premises and the Project. In
connection with such testing, upon the request of Landlord, Tenant shall deliver
to Landlord or its consultant such non-proprietary information concerning the
use of Hazardous Materials in or about the Premises by Tenant or any Tenant
Party. Access shall be granted to Landlord upon Landlord’s prior notice to
Tenant and at such times so as to minimize, so far as may be reasonable under
the circumstances, any disturbance to Tenant’s operations. Such inspections and
tests shall be conducted at Landlord’s expense, unless such inspections or tests
are conducted pursuant to Section 21 hereof or reveal that Tenant has not
complied with any Environmental Requirement, in which case Tenant shall
reimburse Landlord for the reasonable cost of such inspection and tests. Tenant
shall, at its sole cost and expense, promptly and satisfactorily remediate any
environmental conditions identified by such testing in accordance with all



9 West Watkins Mill Road/BioVeris Corporation - Page 22

 

Environmental Requirements. Landlord’s receipt of or satisfaction with any
environmental assessment in no way waives any rights that Landlord may have
against Tenant.

(e)       Underground Tanks. If underground or other storage tanks storing
Hazardous Materials located on the Premises or the Project are used by Tenant or
are hereafter placed on the Premises or the Project by Tenant, Tenant shall
install, use, monitor, operate, maintain, upgrade and manage such storage tanks,
maintain appropriate records, obtain and maintain appropriate insurance,
implement reporting procedures, properly close any underground storage tanks,
and take or cause to be taken all other actions necessary or required under
applicable state and federal Legal Requirements, as such now exists or may
hereafter be adopted or amended in connection with the installation, use,
maintenance, management, operation, upgrading and closure of such storage tanks.
As of the Commencement Date, Landlord has not installed or placed any
underground storage tanks on or about the Project.

(f)        Tenant’s Obligations. Tenant’s obligations under this Section 30
shall survive the expiration or earlier termination of the Lease. During any
period of time after the expiration or earlier termination of this Lease
required by Tenant or Landlord to complete the removal from the Premises of any
Hazardous Materials (including, without limitation, the release and termination
of any licenses or permits restricting the use of the Premises and the
completion of the approved Surrender Plan), Tenant shall continue to pay the
full Rent in accordance with this Lease for any portion of the Premises not
relet by Landlord in Landlord’s sole discretion, which Rent shall be prorated
daily.

(g)       Definitions. As used herein, the term “Environmental Requirements”
means all applicable present and future statutes, regulations, ordinances,
rules, codes, judgments, orders or other similar enactments of any Governmental
Authority regulating or relating to health, safety, or environmental conditions
on, under, or about the Premises or the Project, or the environment, including
without limitation, the following: the Comprehensive Environmental Response,
Compensation and Liability Act; the Resource Conservation and Recovery Act; and
all state and local counterparts thereto, and any regulations or policies
promulgated or issued thereunder. As used herein, the term “Hazardous Materials”
means and includes any substance, material, waste, pollutant, or contaminant
listed or defined as hazardous or toxic, or regulated by reason of its impact or
potential impact on humans, animals and/or the environment under any
Environmental Requirements, asbestos and petroleum, including crude oil or any
fraction thereof, natural gas liquids, liquefied natural gas, or synthetic gas
usable for fuel (or mixtures of natural gas and such synthetic gas). As defined
in Environmental Requirements, Tenant is and shall be deemed to be the
“operator” of Tenant’s “facility” and the “owner” of all Hazardous Materials
brought on the Premises by Tenant or any Tenant Party, and the wastes,
by-products, or residues generated, resulting, or produced therefrom.

(h)       Indemnity. Tenant hereby indemnifies and shall defend and hold
Landlord, its officers, directors, employees, agents and contractors harmless
from any Environmental Claims which arise during or after the Term as a result
of such contamination. This indemnification of Landlord by Tenant includes,
without limitation, costs incurred in connection with any investigation of site
conditions or any cleanup, remedial, removal, or restoration work required by
any federal, state or local Governmental Authority because of Hazardous
Materials present in the air, soil or ground water above, on, or under the
Premises. Without limiting the foregoing, if the presence of any Hazardous
Materials on the Premises, the Project or any adjacent property caused or
permitted by Tenant or any Tenant Party results in any contamination of the
Premises, the Project or any adjacent property, Tenant shall promptly take all
actions at its sole expense and in accordance with applicable law as are
necessary to return the Premises, the Project or any adjacent property to the
condition existing prior to the time of such contamination, provided that
Landlord’s approval of such action shall first be obtained, which approval shall
not unreasonably be withheld so long as such actions would not potentially have
any material adverse long-term or short-term effect on the Premises or the
Project.

31.       Tenant’s Remedies/Limitation of Liability. Landlord shall not be in
default hereunder unless Landlord fails to perform any of its obligations
hereunder within 30 days after written notice from Tenant specifying such
failure (unless such performance will, due to the nature of the obligation,
require a period of time in excess of 30 days, then after such period of time as
is reasonably necessary). Upon any default by Landlord, Tenant shall give notice
by registered or certified mail to any Holder of a Mortgage covering the
Premises and to any landlord of any lease of property in or on which the
Premises are located and Tenant shall offer such Holder and/or landlord a
reasonable opportunity to cure the default, including time to obtain possession
of the Project by power of sale or a



9 West Watkins Mill Road/BioVeris Corporation - Page 23

 

judicial action if such should prove necessary to effect a cure; provided
Landlord shall have furnished to Tenant in writing the names and addresses of
all such persons who are to receive such notices. All obligations of Landlord
hereunder shall be construed as covenants, not conditions; and, except as may be
otherwise expressly provided in this Lease, Tenant may not terminate this Lease
for breach of Landlord’s obligations hereunder.

Notwithstanding the foregoing, if any claimed Landlord default hereunder will
immediately, materially, and adversely affect Tenant’s ability to conduct its
business in the Premises (a “Material Landlord Default”), Tenant shall, as soon
as reasonably possible, but in any event within 5 business days of obtaining
knowledge of such claimed Material Landlord Default, give Landlord written
notice of such claim and telephonic notice to Tenant’s principal contact with
Landlord. Landlord shall then have 2 business days to commence cure of such
claimed Material Landlord Default and shall diligently prosecute such cure to
completion. If such claimed Material Landlord Default is not a default by
Landlord hereunder, or if Tenant failed to give Landlord the notice required
hereunder within 5 business days of learning of the conditions giving rise to
the claimed Material Landlord Default, Landlord shall be entitled to recover
from Tenant, as Additional Rent, any costs incurred by Landlord in connection
with such cure in excess of the costs, if any, that Landlord would otherwise
have been liable to pay hereunder. If Landlord fails to commence cure of any
claimed Material Landlord Default as provided above, Tenant may commence and
prosecute such cure to completion (but in no event shall Tenant perform any
curative work that affects the Building Systems, Common Areas, or other portions
of the Project located outside of the Premises), and shall be entitled to
recover the costs of such cure (but not any consequential or other damages) from
Landlord, to the extent of Landlord’s obligation to cure such claimed Material
Landlord Default hereunder, subject to the limitations set forth in the
immediately preceding sentence of this paragraph and the other provisions of
this Lease.

All obligations of Landlord under this Lease will be binding upon Landlord only
during the period of its ownership of the Premises and not thereafter. The term
“Landlord” in this Lease shall mean only the owner for the time being of the
Premises. Upon the transfer by such owner of its interest in the Premises, such
owner shall thereupon be released and discharged from all obligations of
Landlord thereafter accruing, but such obligations shall be binding during the
Term upon each new owner for the duration of such owner’s ownership.

32.       Inspection and Access. Landlord and its agents, representatives, and
contractors may enter the Premises at any reasonable time to inspect the
Premises and to make such repairs as may be required or permitted pursuant to
this Lease and for any other business purpose. Tenant shall have the right to
accompany Landlord during any such entry but shall not interfere with Landlord’s
activities. Landlord and Landlord’s representatives may enter the Premises
during business hours on not less than 48 hours advance written notice (except
in the case of emergencies in which case no such notice shall be required and
such entry may be at any time) for the purpose of effecting any such repairs,
inspecting the Premises, showing the Premises to prospective purchasers and,
during the last year of the Term, to prospective tenants or for any other
business purpose. Landlord may erect a suitable sign on the Premises stating the
Premises are available to let or that the Project is available for sale.
Landlord may grant easements, make public dedications, designate Common Areas
and create restrictions on or about the Premises, provided that no such
easement, dedication, designation or restriction materially, adversely affects
Tenant’s use or occupancy of the Premises for the Permitted Use. At Landlord’s
request, Tenant shall execute such instruments as may be necessary for such
easements, dedications or restrictions. Tenant shall at all times, except in the
case of emergencies, have the right to escort Landlord or its agents,
representatives, contractors or guests while the same are in the Premises,
provided such escort does not materially and adversely affect Landlord’s access
rights hereunder.

33.       Security. Tenant acknowledges and agrees that security devices and
services, if any, while intended to deter crime may not in given instances
prevent theft or other criminal acts and that Landlord is not providing any
security services with respect to the Premises. Tenant agrees that Landlord
shall not be liable to Tenant for, and Tenant waives any claim against Landlord
with respect to, any loss by theft or any other damage suffered or incurred by
Tenant in connection with any unauthorized entry into the Premises or any other
breach of security with respect to the Premises. Tenant shall be solely
responsible for the personal safety of Tenant’s officers, employees, agents,
contractors, guests and invitees while any such person is in, on or about the
Premises and/or the Project. Tenant shall at Tenant’s cost obtain insurance
coverage to the extent Tenant desires protection against such criminal acts.
Tenant shall have the right to install, at its expense, security cameras and
other security systems within the Premises as long as such systems do not affect
any Building System and do not prevent or delay Landlord’s entry onto the
Premises as provided in Section 32. Tenant shall remove such systems on the
expiration or earlier termination of the Term in accordance with the
requirements of this Lease.



9 West Watkins Mill Road/BioVeris Corporation - Page 24

 

34.       Force Majeure. Neither party shall be responsible or liable for delays
in the performance of its obligations hereunder when caused by, related to, or
arising out of acts of God, strikes, lockouts, or other labor disputes,
embargoes, quarantines, weather, national, regional, or local disasters,
calamities, or catastrophes, inability to obtain labor or materials (or
reasonable substitutes therefor) at reasonable costs or failure of, or inability
to obtain, utilities necessary for performance, governmental restrictions,
orders, limitations, regulations, or controls, national emergencies, delay in
issuance or revocation of permits, enemy or hostile governmental action,
terrorism, insurrection, riots, civil disturbance or commotion, fire or other
casualty, and other causes or events beyond the reasonable control of Landlord
(“Force Majeure”); provided, however, that in no event shall Force Majeure
excuse Tenant from performing any monetary obligation under this Lease.

35.       Brokers, Entire Agreement, Amendment. Landlord and Tenant each
represents and warrants that it has not dealt with any broker, agent or other
person (collectively, “Broker) in connection with this transaction and that no
Broker brought about this transaction. Landlord and Tenant each hereby agree to
indemnify and hold the other harmless from and against any claims by any Broker
claiming a commission or other form of compensation by virtue of having dealt
with Tenant or Landlord, as applicable, with regard to this leasing transaction.

36.       Limitation on Landlord’s Liability. NOTWITHSTANDING ANYTHING SET FORTH
HEREIN OR IN ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT TO THE CONTRARY:
(A) LANDLORD SHALL NOT BE LIABLE TO TENANT OR ANY OTHER PERSON FOR (AND TENANT
AND EACH SUCH OTHER PERSON ASSUME ALL RISK OF) LOSS, DAMAGE OR INJURY, WHETHER
ACTUAL OR CONSEQUENTIAL TO: TENANT’S PERSONAL PROPERTY OF EVERY KIND AND
DESCRIPTION, INCLUDING, WITHOUT LIMITATION TRADE FIXTURES, EQUIPMENT, INVENTORY,
SCIENTIFIC RESEARCH, SCIENTIFIC EXPERIMENTS, LABORATORY ANIMALS, PRODUCT,
SPECIMENS, SAMPLES, AND/OR SCIENTIFIC, BUSINESS, ACCOUNTING AND OTHER RECORDS OF
EVERY KIND AND DESCRIPTION KEPT AT THE PREMISES AND ANY AND ALL INCOME DERIVED
OR DERIVABLE THEREFROM; (B) THERE SHALL BE NO PERSONAL RECOURSE TO LANDLORD FOR
ANY ACT OR OCCURRENCE IN, ON OR ABOUT THE PREMISES OR ARISING IN ANY WAY UNDER
THIS LEASE OR ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND ANY LIABILITY OF LANDLORD HEREUNDER SHALL BE
STRICTLY LIMITED SOLELY TO LANDLORD’S INTEREST IN THE PROJECT OR ANY PROCEEDS
FROM SALE OR CONDEMNATION THEREOF AND ANY INSURANCE PROCEEDS PAYABLE IN RESPECT
OF LANDLORD’S INTEREST IN THE PROJECT OR IN CONNECTION WITH ANY SUCH LOSS; AND
(C) IN NO EVENT SHALL ANY PERSONAL LIABILITY BE ASSERTED AGAINST ANY OF
LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR CONTRACTORS. UNDER NO
CIRCUMSTANCES SHALL LANDLORD OR ANY OF LANDLORD’S OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR CONTRACTORS BE LIABLE FOR INJURY TO TENANT’S BUSINESS OR
FOR ANY LOSS OF INCOME OR PROFIT THEREFROM.

37.       Severability. If any clause or provision of this Lease is illegal,
invalid or unenforceable under present or future laws, then and in that event,
it is the intention of the parties hereto that the remainder of this Lease shall
not be affected thereby. It is also the intention of the parties to this Lease
that in lieu of each clause or provision of this Lease that is illegal, invalid
or unenforceable, there be added, as a part of this Lease, a clause or provision
as similar in effect to such illegal, invalid or unenforceable clause or
provision as shall be legal, valid and enforceable.

38.       Signs; Exterior Appearance. Tenant shall not, without the prior
written consent of Landlord, which may be granted or withheld in Landlord’s sole
discretion: (i) attach any awnings, exterior lights, decorations, balloons,
flags, pennants, banners, painting or other projection to any outside wall of
the Project, (ii) use any curtains, blinds, shades or screens other than
Landlord’s standard window coverings, (iii) coat or otherwise sunscreen the
interior or exterior of any windows, (iv) place any bottles, parcels, or other
articles on the window sills, (v) place any equipment, furniture or other items
of personal property on any exterior balcony, or (vi) paint, affix or exhibit on
any part of the Premises or the Project any signs, notices, window or door
lettering, placards, decorations, or advertising media of any type which can be
viewed from the exterior of the Premises. Interior signs on doors and the
directory tablet shall be inscribed, painted or affixed for Tenant by Landlord
at the sole cost and expense of Tenant, and shall be of a size, color and type
acceptable to Landlord. Nothing may be placed on the exterior of corridor walls
or corridor doors other than Landlord’s standard lettering. Landlord will, at
its cost, list Tenant’s name in the Building directory and install on one suite
entry door Building standard lettering depicting the



9 West Watkins Mill Road/BioVeris Corporation - Page 25

 

designated suite number of the Premises and Tenant’s trade name. The directory
tablet shall be provided exclusively for the display of the name and location of
tenants.

39.       Right to Extend Term. Tenant shall have the right to extend the Term
of the Lease upon the following terms and conditions:

(a)       Extension Right. Tenant shall have the right (“Extension Right”) to
extend the term of this Lease for five (5) years (“Extension Term”) on the same
terms and conditions as this Lease (other than Base Rent) by giving Landlord
written notice of its election to exercise the Extension Right at least nine (9)
months prior, and no earlier than twelve (12) months prior, to the expiration of
the Base Term of the Lease. Base Rent shall be adjusted on the commencement date
of such Extension Term and on each anniversary of the commencement of such
Extension Term by multiplying the Base Rent payable immediately before such
adjustment by the Rent Adjustment Percentage and adding the resulting amount to
the Base Rent payable immediately before such adjustment.

(b)       Right Personal. The Extension Right may be assigned in connection with
any Permitted Assignment of this Lease.

(c)       Exceptions. Notwithstanding anything set forth above to the contrary,
the Extension Right shall not be in effect and Tenant may not exercise the
Extension Right:

(i)        during any period of time that Tenant is in Default under any
provision of this Lease; or

(ii)       if Tenant has been in Default under any provision of this Lease 3 or
more times, whether or not the Defaults are cured, during the 12 month period
immediately prior to the date that Tenant intends to exercise the Extension
Right, whether or not the Defaults are cured.

(d)       No Extensions. The period of time within which the Extension Right may
be exercised shall not be extended or enlarged by reason of Tenant’s inability
to exercise the Extension Right.

(e)       Termination. The Extension Right shall terminate and be of no further
force or effect even after Tenant’s due and timely exercise of the Extension
Right, if, after such exercise, but prior to the commencement date of the
Extension Term, (i) Tenant fails to timely cure any default by Tenant under this
Lease; or (ii) Tenant has Defaulted 3 or more times during the period from the
date of the exercise of the Extension Right to the date of the commencement of
the Extension Term, whether or not such Defaults are cured.

40.       Termination Option. Notwithstanding anything to the contrary contained
herein but in addition to the 2006 Termination Right (as defined below), Tenant
shall have a one-time option to terminate this Lease (“Termination Option”) in
accordance with the following terms and conditions:

(a)       Tenant Gives Notice. If Tenant desires to exercise the Termination
Option, Tenant shall give Landlord irrevocable written notice (“Termination
Notice”) of Tenant’s exercise of the Termination Option. Landlord must receive
the Termination Notice no later than the date that is 9 full months before the
Termination Date. Time is of the essence with respect to Landlord’s receipt of
the Termination Notice and all other deadlines in this Section.

(b)       Termination Date. If Tenant gives the Termination Notice and complies
with all the provisions in this Section, this Lease shall terminate at midnight
at the end of the fifth (5th) anniversary of the Commencement Date (the
“Termination Date”).

(c)       Termination Fee Must Accompany Notice. For the Termination Notice to
be effective, it must be accompanied by the Termination Fee (as defined below),
which Termination Fee shall be payable only in certified funds. For purposes of
this Section, “Termination Fee” means an amount equal to the sum of the
following: (i) $180,041.29, which amount is comprised of the unamortized amount
as of the Termination Date of the Rental Abatement and Landlord’s Work, and (ii)
the unamortized amount as of the Termination Date of the Additional Tenant
Improvement Allowance, if any (which amount shall be calculated by Landlord).

(d)       Tenant’s Obligation Survives Termination. Tenant’s obligations to pay
Rent and Additional Rent under this Lease, and to perform all other Lease
obligations for the period up to and including the Termination Date, shall
survive the termination of this Lease.



9 West Watkins Mill Road/BioVeris Corporation - Page 26

 

(e)       Landlord May Cancel and Void Termination if Tenant in Default.
Notwithstanding the foregoing provisions of this Section, if Tenant shall
exercise the Termination Option (in accordance with clause (a) above) when it is
in Default, then Landlord may elect, but is not obligated, to cancel and declare
null and void Tenant’s exercise of the Termination Option and this Lease shall
continue in full force and effect for the full Term unaffected by Tenant’s
exercise of the Termination Option. If Landlord does not cancel Tenant’s
exercise of the Termination Option after such Default, Tenant shall cure any
Default within the period of time specified in this Lease and this obligation
shall survive the Termination Date.

(f)        Tenant Shall Surrender Space by Termination Date. If Tenant exercises
the Termination Option, Tenant shall surrender full and complete possession of
the Premises to Landlord on or before the Termination Date vacant, broom-clean,
in good order and condition, and in accordance with the provisions of this Lease
(including, but not limited to, Section 28), and thereafter the Premises shall
be free and clear of all leases, tenancies, and rights of occupancy of any
entity claiming by, through, or under Tenant.

(g)       Failure to Surrender Makes Tenant a Holdover. If Tenant shall fail to
deliver possession of the Premises on or before the Termination Date in
accordance with the terms hereof, Tenant shall be deemed to be a holdover tenant
from and after the Termination Date, and in such event, Tenant shall be subject
to the provisions of Section 8 relating to holdover tenancies.

(h)       Lease Ceases After Termination. If Tenant properly and timely
exercises the Termination Option and properly and timely satisfies all other
monetary and non-monetary obligations under this Lease, this Lease shall cease
and expire on the Termination Date with the same force and effect as if the
Termination Date were the date originally provided in this Lease as the
expiration date of the Term.

(i)        No Option After Sublet or Assignment. If this Lease has been assigned
or all or a portion of the Premises has been sublet other than pursuant to a
Permitted Assignment, the Termination Option shall be deemed null and void and
neither Tenant nor any assignee or subtenant shall have the right to exercise
the Termination Option during the term of such assignment or sublease.

41.       2006 Termination Option. Notwithstanding anything to the contrary
contained herein and in addition to the Termination Option, Tenant shall have an
additional one-time option to terminate this Lease (“2006 Termination Option”)
in accordance with the following terms and conditions:

(a)       Tenant Gives 2006 Termination Notice. If Tenant desires to exercise
the 2006 Termination Option, Tenant shall give Landlord irrevocable written
notice (“2006 Termination Notice”) of Tenant’s exercise of the 2006 Termination
Option. Landlord must receive the 2006 Termination Notice no later than Friday,
December 15, 2006. Time is of the essence with respect to Landlord’s receipt of
the 2006 Termination Notice and all other deadlines in this Section.

(b)       2006 Termination Date. If Tenant gives the 2006 Termination Notice and
complies with all the provisions in this Section, this Lease shall terminate at
midnight on December 31, 2006 (“2006 Termination Date”).

(c)       2006 Termination Fee Must Accompany 2006 Termination Notice. For the
2006 Termination Notice to be effective, it must be accompanied by the 2006
Termination Fee (as defined below), which 2006 Termination Fee shall be payable
only in certified funds. For purposes of this Section, “2006 Termination Fee”
means an amount equal to $200,754, which amount constitutes 4 months’ Base Rent.

(d)       Tenant’s Obligation Survives Termination. Tenant’s obligations to pay
Rent and Additional Rent under this Lease, and to perform all other Lease
obligations for the period up to and including the 2006 Termination Date, shall
survive the termination of this Lease.

(e)       Landlord May Cancel and Void Termination if Tenant in Default.
Notwithstanding the foregoing provisions of this Section, if at any time during
the period on or after the date on which Tenant shall exercise the 2006
Termination Option (in accordance with clause (a) above) up to and including the
2006 Termination Date Tenant shall be in Default, then Landlord may elect, but
is not obligated, to cancel and declare null and void Tenant’s exercise of the
2006 Termination Option and this Lease shall continue in full force and effect
for the full Term unaffected by Tenant’s exercise of the 2006 Termination
Option. If Landlord does not cancel



9 West Watkins Mill Road/BioVeris Corporation - Page 27

 

Tenant’s exercise of the 2006 Termination Option after such Default, Tenant
shall cure any Default within the period of time specified in this Lease and
this obligation shall survive the 2006 Termination Date.

(f)        Tenant Shall Surrender Space by 2006 Termination Date. If Tenant
exercises the 2006 Termination Option, Tenant shall surrender full and complete
possession of the Premises to Landlord on or before the 2006 Termination Date
vacant, broom-clean, in good order and condition, and in accordance with the
provisions of this Lease (including, but not limited to, Section 28), and
thereafter the Premises shall be free and clear of all leases, tenancies, and
rights of occupancy of any entity claiming by, through, or under Tenant.

(g)       Failure to Surrender Makes Tenant a Holdover. If Tenant shall fail to
deliver possession of the Premises on or before the 2006 Termination Date in
accordance with the terms hereof, Tenant shall be deemed to be a holdover tenant
from and after the 2006 Termination Date, and in such event, Tenant shall be
subject to the provisions of Section 8 relating to holdover tenancies.

(h)       Lease Ceases After Termination. If Tenant properly and timely
exercises the 2006 Termination Option, this Lease shall cease and expire on the
2006 Termination Date with the same force and effect as if the 2006 Termination
Date were the date originally provided in this Lease as the expiration date of
the Term.

(i)        No Option After Sublet or Assignment. If this Lease has been assigned
or all or a portion of the Premises has been sublet other than pursuant to a
Permitted Assignment, the 2006 Termination Option shall be deemed null and void
and neither Tenant nor any assignee or subtenant shall have the right to
exercise the 2006 Termination Option during the term of such assignment or
sublease.

(j)        Deferral of Certain Provisions. Notwithstanding any contrary
provision contained in Section 4(a), the Rental Abatement shall not apply until
the earlier to occur of (i) Tenant’s irrevocable written waiver of the 2006
Termination Option or (ii) January 1, 2007. If this Lease has not been
terminated pursuant to the 2006 Termination Option, (A) Tenant shall have no
obligation to pay Base Rent for January and February 2007 and (B) Tenant shall
be entitled to the TI Allowance under the Work Letter, it being understood and
agreed that Tenant shall have no right to the TI Allowance if this Lease has
been terminated pursuant to the 2006 Termination Option. Notwithstanding the
foregoing and only if this Lease is not terminated pursuant to this Section 41,
to the extent that, prior to December 31, 2006, Tenant incurs costs that are
reimbursable under the terms of the Work Letter, Landlord shall be obligated to
reimburse such costs promptly after the earlier to occur of clauses (i) and (ii)
of this Section 41(j).

 

42.

Miscellaneous.

(a)       Notices. All notices or other communications between the parties shall
be in writing and shall be deemed duly given upon delivery or refusal to accept
delivery by the addressee thereof if delivered in person, or upon actual receipt
if delivered by reputable overnight guaranty courier, addressed and sent to the
parties at their addresses set forth above. Landlord and Tenant may from time to
time by written notice to the other designate another address for receipt of
future notices.

(b)       Joint and Several Liability. If and when included within the term
“Tenant,” as used in this instrument, there is more than one person or entity,
each shall be jointly and severally liable for the obligations of Tenant.

(c)       Financial Information. For any period during which Tenant’s shares are
not traded upon a stock exchange or in the over-the-counter market, Tenant shall
furnish Landlord with true and complete copies of (i) Tenant’s most recent
audited annual financial statements within 45 days of the end of each of
Tenant’s fiscal years during the Term, (ii) Tenant’s most recent unaudited
quarterly financial statements within 45 days of the end of each of Tenant’s
first three fiscal quarters of each of Tenant’s fiscal years during the Term,
(iii) at Landlord’s request from time to time, updated business plans, including
cash flow projections and/or pro forma balance sheets and income statements, all
of which shall be treated by Landlord as confidential information belonging to
Tenant, (iv) corporate brochures and/or profiles prepared by Tenant for
prospective investors, and (v) any other financial information or summaries that
Tenant typically provides to its lenders or shareholders.

(d)       Recordation. Neither this Lease nor a memorandum of lease shall be
filed by or on behalf of Tenant in any public record. Landlord may prepare and
file, and upon request by Landlord Tenant will execute, a memorandum of lease.



9 West Watkins Mill Road/BioVeris Corporation - Page 28

 

(e)       Interpretation. The normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Lease or any exhibits or amendments hereto. Words
of any gender used in this Lease shall be held and construed to include any
other gender, and words in the singular number shall be held to include the
plural, unless the context otherwise requires. The captions inserted in this
Lease are for convenience only and in no way define, limit or otherwise describe
the scope or intent of this Lease, or any provision hereof, or in any way affect
the interpretation of this Lease.

(f)        Not Binding Until Executed. The submission by Landlord to Tenant of
this Lease shall have no binding force or effect, shall not constitute an option
for the leasing of the Premises, nor confer any right or impose any obligations
upon either party until execution of this Lease by both parties.

(g)       Limitations on Interest. It is expressly the intent of Landlord and
Tenant at all times to comply with applicable law governing the maximum rate or
amount of any interest payable on or in connection with this Lease. If
applicable law is ever judicially interpreted so as to render usurious any
interest called for under this Lease, or contracted for, charged, taken,
reserved, or received with respect to this Lease, then it is Landlord’s and
Tenant’s express intent that all excess amounts theretofore collected by
Landlord be credited on the applicable obligation (or, if the obligation has
been or would thereby be paid in full, refunded to Tenant), and the provisions
of this Lease immediately shall be deemed reformed and the amounts thereafter
collectible hereunder reduced, without the necessity of the execution of any new
document, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder.

(h)       Choice of Law. Construction and interpretation of this Lease shall be
governed by the internal laws of the state in which the Premises are located,
excluding any principles of conflicts of laws.

 

(i)

Time. Time is of the essence as to the performance of each party’s obligations
under this Lease.

(j)        Incorporation by Reference. All exhibits and addenda attached hereto
are hereby incorporated into this Lease and made a part hereof. If there is any
conflict between such exhibits or addenda and the terms of this Lease, such
exhibits or addenda shall control.

(k)       Hazardous Activities. Notwithstanding any other provision of this
Lease, Landlord, for itself and its employees, agents and contractors, reserves
the right to refuse to perform any repairs or services in any portion of the
Premises which, pursuant to Tenant’s routine safety guidelines, practices or
custom or prudent industry practices, require any form of protective clothing or
equipment other than safety glasses. In any such case, Tenant shall contract
with parties who are acceptable to Landlord, in Landlord’s reasonable
discretion, for all such repairs and services, and Landlord shall, to the extent
required, equitably adjust Tenant’s Share of Operating Expenses in respect of
such repairs or services to reflect that Landlord is not providing such repairs
or services to Tenant.



9 West Watkins Mill Road/BioVeris Corporation - Page 29

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

 

TENANT:

BIOVERIS CORPORATION,

a Delaware corporation

By: /s/ George V. Migausky

Its: Chief Executive Officer

 

LANDLORD:

ARE-MARYLAND NO. 23, LLC,

a Delaware limited liability company

 

 

By:

Alexandria Real Estate Equities, L.P.,

a Delaware limited partnership,its managing member

 

 

By:

ARE-QRS CORP., a Maryland corporation, its general partner

 

By: /s/ Jennifer Pappas

Title: VP & Assistant Secretary

 

 

 